DETAILED ACTION
This Final Office Action is in response to the arguments filed July 27, 2022.
Claims 1-26 are currently pending and have been considered below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed July 27, 2022 on pages 16-18 regarding the 35 USC 112(a) rejection, specifically that the originally filed specification provides support for the claims and that the 35 USC 112(a) rejection was incorrectly applied to the claim language.
Examiner respectfully disagrees. 
The arguments discuss the 35 USC 112(a) rejection by listing the incorrect claim element that is specifically drawn to in the rejection. The arguments discuss the claim, “receiving second information indicative of a second residential property in the geographic area that is different from the first residential property”. The rejection specifically cites and considers the claims, “receiving second information indicative of a second residential property in the geographic area that is different from the first residential property; determining a second objective amenity score for only the second residential property based on a value of the integrated function for the only one amenity type at the second residential property, the value being indicative of a locational density of instances of the only one amenity type in the geographic area relative to the second residential property; generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface”. The rejection is regarding the specific language in terms of a second objective amenity score that is only for the second property and generating a GUI including only the second residential property. The specification [100], abstract, and arguments regarding Figure 7 providing support discuss providing amenity scores for an entire region and a distinct score within the geographic region, however, there is no specific specification support that only the second residential property is determined and presented. The specification provides that a first property can be any property but there is no distinct or specific support that describes or discusses with reasonable conveyance to one of ordinary skill in the art would recognize that a second and only second residential property score is determined and generated. Further, the specification of the latitudes and longitudes for the geographic coordinates are discussing specific locational elements that are not required. Not only do the claims not require the latitude and longitude coordinates to determine and generate the amenity score, but neither the cited paragraph or Figure 7 specifically discuss or point out that the amenity score is for the second and only the second residential property. Figure 7 merely shows the tessellation tiles within peaks and valleys, but there is no score value for only the second residential property. Examiner further notes that the claims are requiring a different score. The process for the second property is for a second property that is different than the first and, as the claims have argued, the property location is different then the amenity score is different based on the respective location density. The claims require a first and second amenity score that is based on different information and only generates and provides for the first and only for the second. The claims require two processes that are not discussed or described with sufficient detail that one of ordinary skill in the art would have recognized that the claims, as required, are supported based on the originally filed specification. Lacking any further arguments, claims 1-26 are maintaining the 35 USC 112(a) rejection. 
In response to the arguments filed July 27, 2022 on pages 18-22 regarding the 35 USC 103 rejection, specifically that the cited prior art does not teach the claimed invention.
Examiner respectfully disagrees. 
The arguments are specifically alleging that Ferries does not specifically disclose the claim limitations regarding the second different geographic location. The arguments further allege that the interpretation and claim rejection did not fully consider and give the broadest reasonable interpretation of the claim limitation. The claim discloses, “receiving second information indicative of a second residential property in the geographic area that is different from the first residential property”. The rejection cites Ferries (C21:9 to C22:15) that discloses a feature vector based on a new city of interest which is interpreted as the second residential property. The new city of interest is well within the broadest reasonable interpretation, even supported by the originally filed specification. The originally filed specification [82] discusses the property location with examples provided by “address, location coordinates, MLS number, and so on”. Ferries provides the residential property for neighborhoods within new cities and provides the information in relation to the user’s previous neighborhoods. Ferries even specifically provides that the scores are provided for new houses in the new neighborhood in comparison to previous neighborhoods (Ferries C21:55 to C22:5). Therefore, the claim is properly interpreted, fairly interpreted, and the allegation does not specifically provide specification support in terms of how Ferries is different beyond an allegation that Ferries does not teach within the broadest reasonable interpretation. As such, Ferries discloses the claim limitation that falls within the broadest reasonable interpretation of a second residential property as required within claim 1. 
The arguments further discuss that the claim elements within claim 1 are not a mere duplication of parts because the second residential property is different than the first residential property. The arguments describe the second amenity score as different than the first, however, in the arguments for the 35 USC 112(a) rejection, the arguments discuss that the score is not different. Also, the arguments are discussing elements that are not specifically required. The specific geographic coordinates are not claimed with regards to the locational density. The duplication of parts is that the claims are describing a first and second amenity score with regards to residential properties and the distinction between a first and second real estate property within a real estate system is not an unexpected result. Also, the second amenity score is maintaining the prior art rejection and alleging the withdrawal of the duplication of parts rationale is not overcoming the prior art rejection, as considered in the 35 USC 103 rejection. Examiner further notes, the second amenity score, which has been rejected under 35 USC 112(a), is being argued within the 35 USC 103 rejection as being different despite the arguments within the 35 USC 112(a) that the score is not different. As such, the claim interpretation that the second amenity score based on the second residential property is a duplication of parts as rejected and interpreted within the 35 USC 103 rejection. Lacking any further arguments, the duplication of parts interpretation is being maintained. 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Ferries in view of Slowe, and, where appropriate, in further view of Dupray, Bishop, Brock Sr, and Cody. 
Lacking any further arguments, claims 1-26 are maintaining the 35 USC 103 rejection, as considered and rejected below.
In response to the arguments filed July 27, 2022 on pages 22-25 regarding the 35 USC 101 rejection, specifically that the claimed invention is not directed towards an abstract idea.
Examiner respectfully disagrees. 
The arguments discuss the claims in terms of “determining a set of functions, each function of the set of functions corresponding to one of the identified locations of the only one amenity type, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location" and "generating an integrated function for the only one amenity type by summing the set of functions together" of claim 1. The arguments allege that the set of functions are part of a specific algorithm that pertains to a specific location (geographic area). Examiner notes, as well as discusses in the 35 USC 101 rejection, that there is not a specific algorithm but rather a set of integrated functions. While the specification discusses algorithmic models (e.g. Gaussian functions, but merely claiming an integrated function in terms of an amenity score being a representation of user-defined mentally-opined elements. The arguments further discuss the integrated set of functions in terms of additional elements that are additional elements which are improvements and thus integrated into a practical application. The integrated functions, as currently claimed and required, are not specific algorithms that describe a technological improvement. An integrated function score element that is indicating amenities and nuisances for a user in a real estate system is further describing the abstract idea using generic technological elements. 
In terms of the mental process consideration, the claims are describing receiving information of a first/second residential property and amenity types, identifying locations in the geographic area that correspond to the only one amenity type, determine a set of functions […], generating an integrated function for the only one amenity type by summing the set of functions together, determining an objective amenity score for only the first residential property based on a value of the integrated function for the only one amenity type at the first/second residential property, the value indicative of a locational density of instances of the only one amenity type in the geographic area relative to the first/second residential property[... ]. A person with the aide of pen and paper can mentally process going through and identifying residential properties, mentally judging and observing amenities and nuisances (as these are mentally-opined elements), and noting with the pen and paper a score representing the locational density (how many of an amenity is within a certain distance). These are aspects that are within a mental process. This is further within the interpretation and specification description of an amenity score that the value includes a descriptive scale (excellent, good, average), a grading scale (A, A-, …) and other aspects. The claims describe an abstract idea in terms of a real estate transaction that can be done mentally with the aide of pen and paper. The claims are not describing additional elements that are significantly more or transformed into a practical application. 
Lacking any further arguments, claims 1-26 are maintaining the 35 USC 101 rejection, as considered below. 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, 16, and 17 are directed towards receiving second information indicative of a second residential property in the geographic area that is different from the first residential property; determining a second objective amenity score for only the second residential property based on a value of the integrated function for the only one amenity type at the second residential property, the value being indicative of a locational density of instances of the only one amenity type in the geographic area relative to the second residential property; generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface. The originally filed specification describes the amenity score and residential properties as, “This may be a specific location selected by a user, or the computing system 100 may calculate a value of the overall score function in advance for one or more locations in the geographic region…” [60]. There is further specification language in terms of, “For example, an amenity score may be computed in advance for one or more properties (or even every property) in the region, and then a listing of properties may be displayed to the user in which each property listing includes an amenity score regardless of whether it has been selected by the user. In addition, amenity scores can be computed in advance for an entire region, for example by computing the amenity score for each tile of a tessellation overlaid on the geographic region. By computing a distinct score in advance for any location within the geographic area, subsequent processing in response to user selections is simplified” [100]. There is no specification language to suggest or provide reasonable conveyance to one of ordinary skill in the art that the scores are for a first and second property with each property have a specific score. The system merely provides the amenity score for one or more properties, but there is no language that the score is different for each specific property within the first and second, as required within the claim language. The claims are a specific requirement that a first and a second different property are required to be processed using the amenity score, however, the specification merely provides support for processing one or more properties and not the specific language that the system is specific to processing a first and then subsequent second property that is different than the first. As such, the claim amendments are new matter which was not reasonably conveyed to one of ordinary skill in the art based on the originally filed specification. Claims 1, 8, 16, and 17 have been rejected for being directed towards new matter and subsequent dependent claims inherit the rejection of the parent, independent claims. Therefore, claims 1-26 are rejected under 35 USC 112(a). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims (Claims 1, 8, 16, and 17) are directed to determining a geographic area, receiving inputs by a user in regards to prioritizing amenities, generating a score (using an integrated function), determining a score, generating a display, and controlling the display. The abstract idea that the independent claims fall into is “certain method of organizing human activity” which includes concepts related to tracking or organizing information (see MPEP 2106.04(a)(2)(II)(D)). The tracking or organizing information is when the system collects information (geographic area, amenity types, amenity prioritization), analyzes the information (integrated functions and amenity score), and displays certain results of the collection and analysis (displaying the amenity score for the given identified location). Additionally, the abstract idea also is related to a mental process (concepts performed in the human mind) with regards to the claimed invention. The system is finding relevant locations that are preferences of the user (potential homeowner/renter) for a property’s location, and this is a concept that real estate agents and homeowners/renters perform regularly when searching for a property. The concept is performed in the mind that the homeowner/renter visits locations based on what they like, think they might enjoy, areas that seem unsafe or not of their preference, and what the property itself advertises (community pool, clubhouse, gym, outdoor grilling area). Additionally, the specification discloses, “Moreover, although the discussion above focuses on things people would generally like to have nearby their property (amenities), the same processes and applications could be used with regard to things that people would not like to have near their home” [102] which defines the nuisance and amenity as a mental process aspect determined by the user, thus rendering the nuisance and amenity score to be arbitrary, mentally-opined aspects of the claimed invention. Further, the aspects regarding the process for a first and second property merely describe the number of potential houses in terms of having the scoring for the identified abstract idea. A person (either within the real estate transaction or the mental process) can identify and score amenities near a property be it a first, second, or more properties. Real estate transaction and home buying involve looking through several different houses so having a first and second property does not remove the abstract idea identified. The additional elements listed in the independent claims individually or as a whole do not move the abstract idea into significantly more or into a practical application, per the analysis below. Therefore, under the broadest reasonable interpretation of the claim language, the claims fall into a grouping of abstract idea and therefore are patent ineligible. 
The additional elements of the independent claims are not integrated into a practical application, as the independent claims describe, “non-transitory computer readable medium having program code stored thereon”, “a computing device”, “a graphical user interface”, and “a display”. These additional elements do not rise to the implementation of a practical application. The abstract idea is merely being applied to a generic technological environment (see MPEP 2106.05(f)). Referring to specification (filed 2 April 2015), FIG 1 and paragraphs [35-37] disclose the technological environment that are merely generic tools used to apply the abstract idea. “"Computing system" as used herein is a general term that may refer to any type of device capable of information processing. For example, the computing system 100 may be embodied in mobile systems (e.g. smartphones), tablets, personal computers, servers, etc.” [35] (emphasis added) and, “Moreover, when "a non-transitory computer readable medium storing program code thereon" is referred to herein, it will be understood that this may include multiple Docket No. FAN-014611physically distinct media that each may store some portions of the program code but not necessarily other portions thereof, unless specifically indicated otherwise” [37]. The first quote regarding the computing system being a general term emphasizes that the claimed invention is merely using a generic technological environment to apply the abstract idea. The additional elements of receiving user selection (both in regards to the type and prioritization of amenities) and generating a display (GUI is a generic technological environment in regards to displays) are further aspects of merely applying generic technological elements to implement the abstract idea. Finally, with regards to the determining step describing a set of functions, the claim is still recited at a general level. Referring to specification paragraphs [41-67], disclosed are different types of algorithms and functions that the generic system can utilize within the system to determine the score. The determination step still does not rise to the implementation to a practical application, because the algorithms and functions are merely applying generic, known techniques to a generic technological environment to apply the abstract idea. “The unit functions may optionally have one or more of the additional characteristics described below. These additional characteristics of the unit functions may provide various advantages, and thus are preferably included. However, it will be understood that it is possible to use unit functions without these additional characteristics” [42] (emphasis added), “An example of one useful type of unit function is a Gaussian type function. Two-dimensional Gaussian functions have the 
    PNG
    media_image1.png
    64
    788
    media_image1.png
    Greyscale
following general form: 
where A is an amplitude parameter that controls a height of the maximum, xo and yo are location coordinates of the center of the function, and cX and ay are bandwidth parameters controlling a width or spread of the function in the x and y directions, respectively. The amplitude parameter A and the bandwidth parameters aX and ay are examples of shape parameters that control a shape of the function. Figure 5 illustrates an exemplary graph of a two-dimensional Gaussian function” [43]. The use of a general algorithm (example given of a two-dimensional Gaussian function) does not rise to the implementation of a practical application. The use of a mathematical formula is merely performing a computation, and thus falls within an abstract idea (mathematical relationship or calculation) (see MPEP 2106.04(a)(2)(IV)). 
The additional elements are not integrated into “significantly more” as the independent claims describe, “non-transitory computer readable medium having program code stored thereon”, “a computing device”, “a graphical user interface”, and “a display”. These additional elements do not rise to the implementation of the abstract idea into significantly more, because the additional elements, individually, or as a whole, do not amount to an inventive concept. The analysis above for the “practical application” applies the same references and analysis here. The additional elements recite generic technological environments that merely implement the identified abstract idea. Refer to MPEP 2106.05(f).
Dependent claims 3, 10, and 18 recite limitations that apply the mathematical concepts from the independent claims, with respect to a geographic location, instead to a tile in a tessellation covering the geographic area. This is a further mathematical concept and operation that does not change the abstract idea. These dependent claims also implicitly recite displaying a map image of the mathematical analysis, and that the graphical display includes the map image. The additional elements are merely implementing the abstract idea with generic technological elements (displaying a map). Refer to MPEP 2106.05(f). There are no additional elements for consideration under significantly more or practical application beyond those addressed in the independent claim rejection above. Therefore, claims 3, 10, and 19 are ineligible. 
Dependent claims 4–7 and 11–14 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – The claimed functions merely recite the content or nature of the information subject to the abstract idea, specifically the information included in the map image and the information that applies to the shape parameter. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to add subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Furthermore, these limitations pertain to configuring information in the output of the abstract idea, and as such do not change the abstract idea itself. There are no additional elements for consideration under significantly more or practical application beyond those addressed in the independent claim rejection above. Therefore, claims 4–7 and 11–14 are ineligible.
Dependent claim 15 further recites that the mathematical calculation by which the overall score function is generated includes weighting amenity types based on the prioritization received from a user in claim 8 and taking a weighted average. These are further recitations of the abstract idea of mathematical formulas and relationships and while they embellish the abstract idea of claim 8, they do not transform the abstract idea. Even a narrowly recited mathematical formula is still an abstract idea. There are no additional elements for consideration under significantly more or practical application beyond those addressed in the independent claim rejection above. Therefore, claim 15 is ineligible.
Dependent claims 19 and 20 further recite that the user is able to select and deselect, as part of the graphical user interface, amenity types, or change prioritizations that have been used to calculate the amenity score, and updating the overall score in response to the user selections. These limitations change the parameters used within the mathematical operations of claim 17 that comprise the abstract idea but do not transform the abstract idea itself. Similarly, “controlling a display to display” available information in a particular context or environment does not change the abstract idea that gives rise to the information, context, or environment There is no particular technological implementation of the features recited in claims 19 and 20, so the claim does not add any new additional elements beyond those recited and considered with respect to claims 17 and 18. Therefore, even in combination claims 19 and 20 do not rise to the implementation of the abstract idea without adding any significant or meaningful additional elements, and therefore is ineligible. Refer to MPEP 2106.05(f). 
Dependent claims 2, 9, 21 and 22 recite limitations that correspond to the independent claim limitations (e.g., determining properties, determining an amenity score for the properties, and displaying a list of properties sorted by amenity score) alongside limitations that correspond to claims 19 and 20 (e.g., receiving a user selection of changed amenity type or prioritization, updating amenity scores, and re-sorting the list of properties). The limitations of claim 2, 9, 21 and 22, do not significantly more than the abstract idea in the sense that they repeat collecting (updated) information, performing (updated) analysis, and then outputting (updated) data. There is no meaningful difference between the limitations of the independent claims discussed above and the limitations of dependent claims 2, 9, 21, and 22. Claim 2, 9, 21 and 22 do not rise to the claimed invention, either individually or as a whole, being patent eligible under practical application or significantly more for the same reasons discussed with respect to the independent claims above. Therefore, claims 2, 9, 21 and 22 are ineligible.
Dependent claims 23 and 24 recite limitations that correspond to the independent claim limitations (e.g., determining properties, determining an amenity score for the properties, and displaying a list of properties sorted by amenity score) alongside limitations that correspond to claims 19 and 20 (e.g., receiving a user selection of changed amenity type or prioritization, updating amenity scores, and re-sorting the list of properties). The newly added claims recite a “nuisance” rather than the previously discussed “amenity”, but the nuisance and amenity are understood using the broadest reasonable interpretation to be preferences determined by the user. Therefore, the concept of nuisance and amenity are not defined by the claimed invention with enough disclosure to render/define the definition as a special term within the specification. Additionally, the specification discloses, “Moreover, although the discussion above focuses on things people would generally like to have nearby their property (amenities), the same processes and applications could be used with regard to things that people would not like to have near their home” [102] which defines the nuisance and amenity as a mental process aspect determined by the user, thus rendering the nuisance and amenity score to be arbitrary, mentally-opined aspects of the claimed invention. The limitations of claim 23-24 do not significantly more than the abstract idea in the sense that they repeat collecting (updated) information, performing (updated) analysis, and then outputting (updated) data. There is no meaningful difference between the limitations of the independent claims discussed above and the limitations of dependent claims 23-24. Claims 23-24 do not move the claimed invention, either individually or as a whole, being patent eligible under practical application or significantly more for the same reasons discussed with respect to the independent claims above. Therefore, claims 2, 9, 21 and 22 are ineligible.
Claims 25 and 26 are directed towards further aspects of the identified abstract idea without additional elements to be considered. The dependent claims are merely describing the amenities that are to be used as inputs within the system, however, the inputs and amenities are described and disclosed as features that someone may like near their property and thus furthering the real estate transaction in having aspects of a subjective nature used to decide the real estate property. Further, the elements are merely describing different features (restaurants, bars, natural features, etc) in terms of examples of amenities that someone would like which further shows that the abstract idea has aspects of an algorithm based on what someone likes and the inputs are merely providing different aspects that someone would mentally process in terms of what they would like near the prospective or desired real estate property. These claim elements further the consideration that the claimed invention is merely directed towards an abstract idea of a real estate transaction and mental process for a prospective homebuyer with no transformation and without being significantly more than the identified abstract idea. Refer to MPEP 2106.05(f) and 2106.05(h).
	In summary, the dependent claims, considered individually and in combination with precedent claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 23, 24, and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over FERRIES (U.S. Patent 8,732,219) in view of SLOWE (U.S. Patent Application Publication 2012/0221595), further in view of Dupray [2009/0048938].
Regarding claim 1, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set of operations comprising (c26:5–8; Ferries discloses that the embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware.): 
receiving information indicative of a geographic area, a first residential property in the geographic area (C20:1 to C21:7; Ferries discloses that the system has the user provide first feature vector information based on a user’s current neighborhood that includes the user’s address and surrounding area (interpreted as geographic area).), 
identifying locations in the geographic area that correspond to respective examples of the… amenity type (Fig 3 and c8:24-29; Ferries discloses a feature vector based on characteristics and information within each neighborhood which is based on attributes associated with a neighborhood including property values, school, and crime (interpreted as amenity type). Further, Ferries discloses that based on these data points, a feature vector can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime [c11:40–54].); 
determining a set of functions, each function of the set of functions corresponding to one of the identified locations of the only one amenity type, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location (c8:39–45 and c14:28–34; Ferries discloses that the system provides feature vectors for each new, associated neighborhood and selects the feature vector which are ranked based on distance between the feature vectors (interpreted as set of functions). Further, Ferries discloses a N-dimensional vector (also referred to as a feature vector) is computed (i.e., determining a function of the set of functions) that characterizes the user, the user’s current home and/or the user’s current neighborhood (i.e., corresponding to one of the identified locations and centered at the identified location) based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (i.e., for a first real estate property).
Further, Ferries discloses that the neighborhoods defined by embodiments of the present invention can include a polygonal shape that can include one or more MLS neighborhoods, one or more school districts, or the like (i.e., can be continuous across a geographic area). For example, a neighborhood can be defined according to a school district, even if it spans across different slivers or non-contiguous areas using a geographic polygon. Since the neighborhoods can be defined based on the demographic data analysis or other techniques disclosed herein, the neighborhoods are not limited to conventional neighborhood definitions. (Ferries, c14:49–59)]; 
generating an integrated function for the only one amenity type by summing the set of functions together (c16:44–47; Ferries discloses that the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting). 
Further, the N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-dimensional vector computed can be referred to as a feature vector and can describe an area that the user would want to live. Categorical data can be included in the analysis, for example, does an area have good amenities, which can be weighted to give a number for each amenity [c15:23:46].); 
determining an objective amenity score for only the residential property based on a value of the integrated function for the only one amenity type at the residential property, (c8:2–5; Ferries discloses the neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference) [c7:30–39]. 
Further, Ferries discloses the weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector [c15:23:46].), 
the value being indicative of a locational… of instances of the only one amenity type in the geographic area relative to the residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (interpreted as any given residential property) (Ferries, c14:28–34). The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)];
receiving second information indicative of a second residential property in the geographic area that is different from the first residential property (C21:9 to C22:15; Ferries discloses that the system then processes the user’s feature vectors based on new city of interest in terms of where the user is interested in moving (interpreted as second property in geographic area different from the first residential property).); 
determining a second objective amenity score for only the second residential property based on a value of the integrated function for…  amenity type at the second residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)], 
the value being indicative of a locational… of instances of the only one amenity type in the geographic area relative to the second residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (interpreted as any given residential property) (Ferries, c14:28–34). The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)], 2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022
In terms of displaying and providing the interface for a user, Ferries discloses (C22:5 to C23:46) that the system provides the new neighborhood, geographic area, and homes for sale/rent that are available to the user based on the feature vectors, however, Ferries does not specifically or expressly disclose the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface.
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries identified above teaching a number of, proximity to, features per area, and access to selected amenities reads on the broadest reasonable interpretation of “indicative of a locational density of instances of the selected amenity.” The teachings of Ferries are consistent with Applicant’s specification, which states that “The amenity score may be based on amenity location and density, and may measure overall proximity to one or many amenity types.” (App. Spec. [0032]) because the preference-based feature vector in Ferries also measures “overall proximity to one or many amenity types.” One of skill could have also reasonably deduced that the parameters taught in Ferries are also “indicative of” a locational density because they provide indications of how closely or sparsely distributed the amenities are. In other words, one of skill in the art familiar with the techniques disclosed in Ferries would have possessed the understanding that although Ferries does not use the exact term “density” in describing what is “indicated” by Ferries’ N-dimensional feature vectors, that the same parameters used to determine density (e.g., quantity per area) are used in the feature vectors. To show that Ferries could have been interpreted as disclosing density, and that an explicitly density determination was known in the art, the Examiner cites Slowe.
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the given location. [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
generating a graphical user interface including the objective amenity score for only the first residential property; controlling a display to display the graphical user interface and generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client computer system 104) as follows. The client computer system 104 may calculate the center of the points of interest (e.g., by calculating a mean of the two-vectors based on the GPS coordinates of the points of interest). For each hotel, the client computer system 104 may calculate the distance of the hotel from the center of the points of interest. The client computer system 104 may sort the hotels based on the distance of the hotels from the center of the points of interest. In certain example embodiments, the composite score for a hotel is a function of an inverse of the distance of the hotel to the destination or a preferred point of interest (e.g., 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
where din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of interest is ranked higher than a hotel that is farther from the destination or the preferred point of interest. (Slowe 0079–81); a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)].  
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an N-dimensional feature vector. Slowe shows it was known in the art to develop maps representing a density or concentration of points of interest, such as restaurants, hotels, cultural or amusement attractions, and shopping (Slowe 0026, 31, 44, 76, passim). Slowe specifically mentions scoring and ranking hotels displayed in a graphical user interface based on the hotels’ proximity to points of interest. Thus, both Ferries and Slowe disclose techniques for measuring and representing the geographic distribution of locations of interest to a user, where Slowe’s heat map for a particular type of location is comparable to an individual feature vector in Ferries. Slowe merely demonstrates that explicitly incorporating density into the function representing the geographic distribution of locations of interest was known in the art, and particularly in the context of an application that scores specific locations (e.g., hotels) based on their proximity to points of interest. The scoring of hotels in Slowe operates in a substantially similar manner to the feature vectors disclosed by Ferries. One of skill in the art, who is capable of implementing either Ferries or Slowe, would have been technically capable of modifying Ferries’ feature vectors to incorporate “density” or “concentration” in a graphical user interface displaying the amenity score for the location(s). Because Ferries’ feature vectors are disclosed as already incorporating similar metrics (e.g., placement, proximity, access to, number of) for locations of interest to a user, this would be at most a slight modification that is within the skill of the art and would have produced predictable results.
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the information that informs the function used to generate the individual and N-dimensional feature vectors disclosed by Ferries, to explicitly include the density or concentration of locations of interest to a user, as taught by Slowe, because this combination of Ferries in view of Slowe is merely a combination of prior art elements according to known techniques to produce predictable results. 
The combination teaches the above-enclosed limitations teaching a real estate selecting system with integrated functions for selected amenities, however, the combination does not specifically teach that the selected amenities are only one amenity;
Dupray teaches only one amenity type from a plurality of amenity types [Fig 1A, 2A, and paragraphs 63-69, 90-96, 134-135 (including the table); Dupray teaches a similar real estate system that finds properties (interpreted as any given residential property) based on amenities and geographic location (zip code and anchor points) and using integrated functions to determine similar properties, ranking properties, or selecting a subset of properties to show the user. The “only one” amenity among a plurality of amenities is the anchor points taught by Dupray. The anchor points are selected amenities or desires by the user and includes receiving zero, one, or more anchor points that are used for determining property and or property desirability. This is similar to the combination in that Ferries teaches selecting amenities to rank a neighborhood and Dupray shows that selecting one amenity among a plurality of amenities can further narrow a set of homes in an area to determine what real estate properties to show the user. The amenities of Dupray are also similar to the amenities disclosed by Ferries. Dupray teaches “household income, proportion by age, educational background, ethnic mix, school rankings, estimated driving time/distance to client’s workplace, crime statistics (e.g., relative number of burglaries, assaults, drug arrests in comparison to other areas), population density, owners v renters in area, and/or noise pollution (or lack thereof)” (Examiner notes that the bolded amenities are those similar to Ferries, as well as amenities as disclosed by originally filed specification). 
The combination is merely to show that a similar integrated function for selecting real estate properties can be used for a selected one amenity and was known in the prior art before the effective filing date of the claimed invention. Ferries teaches the integrated functions for a geographic area among a plurality of amenities and Dupray shows that a user can select one amenity among as an anchor point to further narrow a set of available properties to find the best fit or most similar to what is desirable for the user.]; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element.
Examiner notes that the claim elements receiving second information indicative of a second residential property in the geographic area that is different from the first residential property; determining a second objective amenity score for only the second residential property based on a value of the integrated function for the only one amenity type at the second residential property, the value being indicative of a locational density of instances of the only one amenity type in the geographic area relative to the second residential property,2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface are merely describing a duplication of parts. The prior art combination (Ferries in view of Slowe further in view of Dupray) teaches the elements of real estate properties in terms of the steps for receiving real estate property information, determining objective amenity score for properties based on value of the integrated function, generating an interface display, and controlling the display to display to the user interface. The first and second residential property claim limitations are merely describing the same steps within the real estate system. The mere distinction between a first and second property within a real estate system is not an unexpected result as the combination of prior art elements provides multiple properties being scored for an amenity and presented based on the score that the first and second are merely providing a duplication of parts within the system. Refer to MPEP 2144.04. 
Regarding claim 2, The combination teaches the above-enclosed limitations; 
Ferries further discloses the set of operations further comprising: receiving additional information indicative of a set of properties in the geographic area [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes receiving an identification of a city including a plurality of neighborhoods, receiving a listing of homes located in the city, and parsing the listings into subsets of listings, each subset associated with one neighborhood. (Ferries, c2:29–43)]; 
for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the only one amenity type at a location of the respective property [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43). Further, the combination, as stated in claim 1, described Dupray teaching the “only one” amenity, and Dupray further teaches (in the paragraphs cited in the combination) that the system basis the selection of properties not only on the one selected amenity but also based on “additional information” such as square footage and other specific property details (number of bedrooms, etc).], 
the value being indicative of the locational… of instances of the only one amenity type in the geographic area relative to the location of the respective property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]; 
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties [The method further includes computing a current feature vector associated with a current home of the user, comparing the current feature vector with the neighborhood feature vectors for each neighborhood, ranking the neighborhoods using the comparison, and providing the user with the ranking. (Ferries, c2:29–43)];
As discussed with respect to claims 1, Slowe teaches:
the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the location of the respective property; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
generating a third graphical user interface including the list; and controlling the display to display the third graphical user interface [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053). Specifically, Figs 7-10 show the interface elements including the windows, interface display, and map.].  
Regarding claim 6 the combination teaches the above-enclosed limitations; 
Ferries further discloses data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime (Ferries, c11:46–54). Ferries also discloses a user could specify a five-bedroom house, with A+ schools, close to a bank, and close to their work. The system could generate one or more neighborhoods that matched the criteria within a predetermined threshold. A matching metric (i.e., shape parameter) could indicate how closely the neighborhoods matched the criteria and guide the user in finding homes most closely matching their criteria. (Ferries, c16:13–19). 
Slowe further teaches: wherein the set of operations further comprising: determining a dispersion of at least a subset of the identified locations; and determining at least one shape parameter for the each function of the set of functions based on the dispersion of at least the subset of the identified locations that is determined.
[For each map tile in a zoom level, the server 102 may determine (at operation 304) a set of points of interest that are within the map tile (i.e., a dispersion of the identified locations), and the server 102 may add the set of points of interest to multi-dimensional distribution curve (e.g., a Gaussian blob) with a predetermined standard deviation (e.g., sigma) for the zoom level (i.e., at least one shape parameter). According to various example embodiments, the process of adding the set of points of interest to a Gaussian blob may be performed by the server 102 as follows. The server 102 may initialize a final array (e.g., by creating an empty array) that is a 2-dimensional array corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional Gaussian distribution having the predetermined standard deviation. This exemplary feature array may be used for all points of interest for the zoom level. For each point of interest in the set of points of interest, the server 102 may add the values of the elements of the exemplary feature array to the values of the elements of the final array so that the center element of the exemplary feature array corresponds to the location of the point of interest in the final array. The server 102 may repeat this process for each point of interest, including points of interest that are not within the map tile but that are on one of the eight neighboring map tiles (i.e., for the each function of the set of functions for the each of the selected amenity types). Processing points of interest in the eight neighboring map tiles may facilitate prevention of boundary discontinuities. . . . The server 102 may then linearly interpolate (at operation 308) a normalization array for each map tile (e.g., by fitting the N map tiles around the current map tile to a predetermined number of planes). For example, the predetermined number of planes may be 4 planes (e.g., one for each quadrant of the tile). (Slowe 0038, 42)]
Thus, within the above combination of Ferries in view of Slowe, Ferries shows it was known in the art at the time of the invention to assess attributes of a geographic area using points lying in an attribute plane and through a combination of those data point, determine a feature vector descriptive of the attributes represented in the combined attribute planes. To quantify how closely the feature vector corresponds to potential or target areas or locations, Ferries shows it was known to calculate or determine a matching metric or distance metric, and one of skill in the art would recognize many variations, modifications, and alternatives for calculating the dispersion between a subject area or location and a target area or location. The additional features of Slowe cited with respect to claims 6 and 13 show the use of a well-known statistical measure of dispersion (the standard deviation) with a known shape function (a Gaussian blob) to quantify the shape within a tile and repeat this determination for adjacent tiles. It would have been apparent to one of skill in the art that Slowe’s Gaussian blob with standard deviation approach, and indication of dispersion of the values within a cell, could have been applied to the data available in the above Ferries in view of Slowe, because that combination 1) operates on geometric divisions of geographic areas that are compatible with the dispersion functions in Slowe, and 2) the map visualizations of the dispersion functions in Slowe would have been preferable for a user interface, as compared to the purely analytical feature vector approach of Ferries, because it presents a more visually compelling interpretation of the density of locations of interest. As such, applying this additional analytical technique of Slowe to the existing techniques of the above combination of Ferries in view of Slowe would have fit within the variations, modifications, and alternatives for the quantifications in Ferries. Similarly, one of skill would have expected predictable results when applying the techniques of Slowe to the data in the above combination because Gaussian distributions and standard deviation are well-established statistical techniques that are known to produce predictable results.
Regarding claim 7, the combination teaches the above-enclosed limitations; 
 Slowe further teaches wherein the at least one shape parameter includes a first width parameter that controls a width of the function in a first direction, the first width parameter based on the dispersion of at least the subset of the identified locations in the first direction, and a second width parameter that controls a width of the function in a second direction, the second width parameter based on the dispersion of at least the subset of the identified locations in the second direction. [The server 102 may generate (at operation 208) one or more heat maps based on one or more concentrations of the points of interest within the vicinity (e.g., within the predetermined distance) of the destination. The process of generating heat maps is described in more detail with respect to FIG. 3 below. (Slowe 0029); FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). 
For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. The server 102 may determine (at operation 302) a set of map tiles that include the set of points of interest. For each map tile in a zoom level, the server 102 may determine (at operation 304) a set of points of interest that are within the map tile, and the server 102 may add the set of points of interest to multi-dimensional distribution curve (e.g., a Gaussian blob) with a predetermined standard deviation (e.g., sigma) for the zoom level. 
According to various example embodiments, the process of adding the set of points of interest to a Gaussian blob may be performed by the server 102 as follows. The server 102 may initialize a final array (e.g., by creating an empty array) that is a 2-dimensional array (i.e., representing a first and second parameter related to a dispersion in a first and second direction) corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional Gaussian distribution having the predetermined standard deviation. (Slowe 0036–38); The server 102 may then normalize (at operation 306) each map tile for a predetermined contrast level versus N nearby neighbors. In some example embodiments, N is between 1 and 8, inclusive. In these embodiments, N is higher when the zoom level is higher (e.g., the map is zoomed in) to account for the need for more surface area when computing the “local” maximum of the heat map. The server 102 may then linearly interpolate (at operation 308) a normalization array for each map tile (e.g., by fitting the N map tiles around the current map tile to a predetermined number of planes). For example, the predetermined number of planes may be 4 planes (e.g., one for each quadrant of the tile). (Slowe 0041–42)].  
Regarding claim 23, the combination teaches the above-enclosed limitations; 
Ferries further discloses the set of operations further comprising: receiving information of a selected nuisance type (Ferries discloses [C:10 lines 8-17] that the user can input data to the system based on likes and dislikes associated with the neighborhood. This is consistent with the disclosed specification (filed 2 April 2015) where the nuisance is described as “things that people would not like to have near their home” [102].); 
identifying second locations in the geographic area that correspond to respective examples of the selected nuisance type (Ferries discloses [FIG 3 and C:9 line 63 to C:10 line 61] that the neighborhood segmentation can define neighborhoods through geographic boundaries, zip code, or a free-hand geo-fenced boundary that the user inputs.); 
determining a second set of functions, each function of the second set of functions corresponding to one of the identified second locations, the each function of the second set of functions is a continuous function that spans the geographic area, the each function of the second set of functions is centered at the corresponding second identified location, and the each function of the second set of functions has a shape that depends on the corresponding second identified location (Ferries discloses [C:15 line 11 to C:16 line 47] different aspects and elements that have functions determining the ranking/comparing of properties based on the input data from the user. Ferries discloses “N-Dimensional vector comparison”, a “baseline feature vector”, matching based on a predetermined threshold, scaling between the current home and new home, and Euclidian distance between a current home and a median home for the current city with the ability to compare and adjust. These functions use the location inputs and preferences of the user (which include the nuisance and amenity) for the ranking of properties.); 
generating a second integrated function for the selected nuisance type by summing the second set of functions together (Ferries discloses [C:8 lines 30-59] that each neighborhood has a feature vector that can be used to compare/rank the properties with respect to each other (interpreted as each neighborhood having respective vector).); 
determining an objective nuisance score for only the first residential property in the geographic area based on a value of the second integrated function for the selected nuisance type at the first residential property (Ferries discloses [FIG 3 and C:23 lines 1-29] that the system calculates a mean value and percent difference of property characteristics. This mean value of a characteristic is analogous to a “score” as the score is merely a representation of the performed calculating. The function is analogous, because the system calculated the mean value as well as calculated a percent difference for the characteristics. Fig 3 shows the vector with different characteristics based on geographical location. Additionally, Ferries discloses [C:8 lines 2-5] that the system ranks the feature vectors (ranking is analogous to scoring as there is a value that determines what is higher/lower respective to another).), 
generating a third graphical user interface including the objective nuisance score for only the first residential property (Ferries discloses [FIG 3 and C:8 lines 12-29] that the user is able to input characteristics and the user is displayed the vector engine, which shows a representation of the input characteristics (which can be what the user likes or dislikes, as disclosed by Ferries [C:10 lines 8-17]).); and 
controlling the display to display the third graphical user interface (Ferries discloses [C:8 lines 12-47] that the display to the user consists of the respective neighborhood vectors. Additionally, disclosed specification states, “For example, a first device may execute program code that controls determination of the amenity score function and calculation of amenity scores therefrom, while a second device in communication with the first device may execute program code that creates a user-interface for interacting with users. Such distribution of operations across multiple physically distinct devices is well known in the art, and thus detailed description thereof is omitted” [36], thus the limitation of the “second graphical user interface” is known in the art (admitted by applicant) thus having a display satisfies the claim, as such.)
Ferries discloses the above limitations, however, Ferries does not specifically disclose the locational density of instances. Slowe [‘595] discloses the following limitations:
  the value being indicative of a second locational [. . .] of13Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022instances of the selected nuisance type in the geographic area relative to the first residential property (Slowe discloses [FIG 3, FIG 7, and paragraphs 29-33] generating and displaying a heat map that relates to the concentrations of points of interest within the vicinity of a destination. The heat map is indicated with varying sizes of indicators based on factors (Slowe [55]) that functions analogously to the location density described in disclosed specification [71] that size of the tiles can relate to density of characteristic. Disclosed specification of the claimed invention additionally states that generating a heat map is an example of satisfying the value of the overall score function for one or more locations [60]. Slowe also teaches that the system determines this heat map and point of interest by using multi-dimensional distribution curve (“Gaussian blob”) by using a feature array. This is similar and known to one of ordinary skill in the art to be able to combine with the N-Dimensional vectors of Ferries. Ferries, as rejected above, discloses the instances of selected nuisance type in the geographic area relative to the given location.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute in the heat map with density of hotels (interpreted as amenity/nuisance type) of Slowe with the feature vectors that show amenity/nuisance types in relation to a specific geographic area of Ferries, because it is simple substitution of known elements to achieve predictable results. The predictable result would be the heat map showing with different color variants to indicate the density of points of interest is a graphical representation of the amenity/nuisance types of Slowe, which would be a simple substitution of displaying the feature vectors of amenity/nuisance types of Ferries.
Regarding claim 24, the combination teaches the above-enclosed limitations; 
Ferries further discloses the set of operations further comprising: generating a third integrated function for the only one amenity type and the selected nuisance type by summing the set of functions and the second set of functions together (Ferries discloses [C:8 lines 30-59] that each neighborhood has a feature vector that can be used to compare/rank the properties with respect to each other (interpreted as each neighborhood having respective vector, and the number of functions together).); 
determining a combined objective amenity and nuisance score for only the first residential property in the geographic area based on a value of the third integrated function for the selected nuisance type at the first residential property (Ferries discloses [C:15 line 11 to C:16 line 47] different aspects and elements that have functions determining the ranking/comparing of properties based on the input data from the user. Ferries discloses “N-Dimensional vector comparison”, a “baseline feature vector”, matching based on a predetermined threshold, scaling between the current home and new home, and Euclidian distance between a current home and a median home for the current city with the ability to compare and adjust. These functions use the location inputs and preferences of the user (which include the nuisance and amenity) for the ranking of properties.), 
generating a fourth graphical user interface including the combined objective amenity and nuisance score for only the first residential property (Ferries discloses [FIG 3 and C:8 lines 12-29] that the user is able to input characteristics and the user is displayed the vector engine, which shows a representation of the input characteristics (which can be what the user likes or dislikes, as disclosed by Ferries [C:10 lines 8-17]).); and 
controlling the display to display the fourth graphical user interface (Ferries discloses [C:8 lines 12-47] that the display to the user consists of the respective neighborhood vectors. Additionally, disclosed specification states, “For example, a first device may execute program code that controls determination of the amenity score function and calculation of amenity scores therefrom, while a second device in communication with the first device may execute program code that creates a user-interface for interacting with users. Such distribution of operations across multiple physically distinct devices is well known in the art, and thus detailed description thereof is omitted” [36], thus the limitation of the “second graphical user interface” is known in the art (admitted by applicant) thus having a display satisfies the claim, as such.).
Ferries discloses the above limitations, however, Ferries does not specifically disclose the locational density of instances. Slowe [‘595] discloses the following limitations:
  the value being indicative of a third locational density of instances of the only one amenity type and the selected nuisance type in the geographic area relative to the first residential property (Slowe [55]) that function analogously to the location density described in disclosed specification [71] that size of the tiles can relate to density of characteristic. Slowe also teaches that the system determines this heat map and point of interest by using multi-dimensional distribution curve (“Gaussian blob”) by using a feature array. This is similar and known to one of ordinary skill in the art to be able to combine with the N-Dimensional vectors of Ferries. Ferries, as rejected above, discloses the instances of selected nuisance type in the geographic area relative to the given location.) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute in the heat map with density of hotels (interpreted as amenity/nuisance type) of Slowe with the feature vectors that show amenity/nuisance types in relation to a specific geographic area of Ferries, because it is simple substitution of known elements to achieve predictable results. The predictable result would be the heat map showing with different color variants to indicate the density of points of interest is a graphical representation of the amenity/nuisance types of Slowe, which would be a simple substitution of displaying the feature vectors of amenity/nuisance types of Ferries.  
The combination teaches the above-enclosed limitations teaching a real estate selecting system with integrated functions for selected amenities, however, the combination does not specifically teach that the selected amenities are only one amenity”;
Dupray teaches only one amenity type from a plurality of amenity types; [Fig 1A, 2A, and paragraphs 63-69, 90-96, 134-135 (including the table); Dupray teaches a similar real estate system that finds properties based on amenities and geographic location (zip code and anchor points) and using integrated functions to determine similar properties, ranking properties, or selecting a subset of properties to show the user. The “only one” amenity among a plurality of amenities is the anchor points taught by Dupray. The anchor points are selected amenities or desires by the user and includes receiving zero, one, or more anchor points that are used for determining property and or property desirability. This is similar to the combination in that Ferries teaches selecting amenities to rank a neighborhood and Dupray shows that selecting one amenity among a plurality of amenities can further narrow a set of homes in an area to determine what real estate properties to show the user. The amenities of Dupray are also similar to the amenities disclosed by Ferries. Dupray teaches “household income, proportion by age, educational background, ethnic mix, school rankings, estimated driving time/distance to client’s workplace, crime statistics (e.g., relative number of burglaries, assaults, drug arrests in comparison to other areas), population density, owners v renters in area, and/or noise pollution (or lack thereof)” (Examiner notes that the bolded amenities are those similar to Ferries, as well as amenities as disclosed by originally filed specification). Even further similarities are within and relate to this claim limitation combination in that Dupray also teaches “nuisance” types in terms of Dupray teaches that the system can allow for both positive and negative constraints. The negative constraints further generate the system selection in terms of providing properties that match the user’s identified criteria. Thus, Dupray further shows that one of ordinary skill in the art would understand that positive and negative play a role within selecting a suitable property in terms of the interpretation of amenity and nuisance as claimed.
The combination is merely to show that a similar integrated function for selecting real estate properties can be used for a selected one amenity and was known in the prior art before the effective filing date of the claimed invention. Ferries teaches the integrated functions for a geographic area among a plurality of amenities and Dupray shows that a user can select one amenity among as an anchor point to further narrow a set of available properties to find the best fit or most similar to what is desirable for the user.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element.
Therefore, from this teaching of Dupray, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray for the purposes of the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element. 
Regarding claim 26, the combination teaches the above-enclosed limitations; 
Slowe further teaches wherein the only one amenity type is one selected from a group consisting of: all restaurants in the geographic area, all bars in the geographic area, all schools in the geographic area, all grocery stores in the geographic area, all retail stores in the geographic area, all public transit locations in the geographic area, all parks in the geographic area, all trails in the geographic area, all service providers in the geographic area, all natural features in the geographic area, wherein the natural features include ravines, streams, wooded areas, and green spaces (Paragraphs [26-32]; Slowe teaches that the map and features for selecting and determining the heat map and feature vector (as shown in combination) includes data from all hotels (interpreted as service providers) in a geographic area. Further, Slowe teaches that the system can provide all data related to points of interest which would be obvious, in combination, to include the amenities listed and disclosed by Ferries [C5:30 to C10:32 and C14:20 to C16:47]: schools, shopping (interpreted as retail), parks, banks, and other amenities.).
Claims 3–5 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of FERRIES in view of SLOWE and Dupray, as applied to claim 1 above, further in view of BISHOP (US Patent Application Publication 2009/0012803).
Regarding claim 3 The combination of Ferries in view of Slowe further in view of Dupray teaches all the limitations of claims 1. 
Ferries further discloses: defining a [. . .] covering the geographic area; determining an objective amenity score for each tile of the [. . .] based on respective values of the integrated function for the tiles, . . . [the present invention can apply customer segmentation approaches to neighborhood segmentation. Neighborhood segments (i.e., tiles) can be defined based on characteristics of the people in the neighborhood. Neighborhoods in the user’s city of interest can be divided into different segments using a suitable segmentation technique. For example, the neighborhood segmentation process can include dividing the entire city based on characteristics of people living in each neighborhood segment (e.g., income, age, family status, or the like). Once neighborhood segments are defined, a correlation between a person’s segment and the neighborhood segment can be used in suggesting neighborhoods of interest. (Ferries, c9:63–c10:7)]
the respective values being indicative of locational [. . .] of instances of the amenity type in the geographic area relative to the tiles; and [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more objective amenity scores (of the overall score function) of one or more tiles [. . .] that are in the portion of the geographic area. [a user can geo-fence geographic areas of interest to the user. For example, the user’s computing device can display a map of a city or a metropolitan area that the user is interested or display a map of an area that the user is currently geo-located by the user’s mobile computing device. On a display screen, the user can draw freehand a boundary around geographical areas with features that the user like with a pointing device. A boundary geo-fenced by the user can be regarded as a neighborhood for the purpose of computing a feature vector for the geographic area, even if it includes a geographic area larger than what is typically regarded as a conventional neighborhood. In some embodiments, the user can geo-fence around non-contiguous areas on the map and define them as a single neighborhood to compute a feature vector associated with a neighborhood geo-fenced by the user. (Ferries, c10:40–57)]
As discussed with respect to claims 1 and 8, Slowe teaches:
the respective values being indicative of locational densities of instances of the selected amenity type in the geographic area relative to the tiles; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
wherein the graphical user interface further includes the map image. [FIG. 4 is a flowchart of operations in a method of displaying data for hotels and heat maps on a geographic map in a user interface of a client computer system, according to some example embodiments. (Slowe 0008); FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results, according to some example embodiments. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. FIG. 9 is a screenshot illustrating clusters of hotels at a first zoom level, according to some example embodiments. FIG.10 is a screenshot illustrating clusters of hotels at a second zoom level, according to some example embodiments. FIG. 11 is a screenshot illustrating a result of a contextual zoom-out operation, according to some example embodiments. (Slowe 0011–15)]
Thus, the combination of Ferries in view of Slowe discloses both 1) dividing a geographic area into segments, 2) using polygons to geographically bound areas of interest to the user, and 3) including a map image indicative of the locations and density of amenities in the user interface. Slowe discloses that its density or concentration functions are based on analyzing map tiles containing locations of interest to the user (e.g., Slowe 0027). The only difference between the claimed invention and the above combination is the express geometrical property that the divisions of the geographic area or tiles are tessellations. The Examiner asserts that the exact nature of the geometric segments into which the area of interest is divided, either by segmentation or user selection, does not change or impact the scope of the claimed invention because the above combination performs its analysis and feature vector determination from the bounded geographic area or specific location (e.g., a house) independent of the exact geometric shape of that area or property. 
The combination teaches the above-enclosed limitations teaching a real estate selecting system with integrated functions for selected amenities, however, the combination does not specifically teach that the selected amenities are only one amenity”;
Dupray teaches receiving information indicative of a geographic area and only one amenity type from a plurality of amenity types; [Fig 1A, 2A, and paragraphs 63-69, 90-96, 134-135 (including the table); Dupray teaches a similar real estate system that finds properties based on amenities and geographic location (zip code and anchor points) and using integrated functions to determine similar properties, ranking properties, or selecting a subset of properties to show the user. The “only one” amenity among a plurality of amenities is the anchor points taught by Dupray. The anchor points are selected amenities or desires by the user and includes receiving zero, one, or more anchor points that are used for determining property and or property desirability. This is similar to the combination in that Ferries teaches selecting amenities to rank a neighborhood and Dupray shows that selecting one amenity among a plurality of amenities can further narrow a set of homes in an area to determine what real estate properties to show the user. The amenities of Dupray are also similar to the amenities disclosed by Ferries. Dupray teaches “household income, proportion by age, educational background, ethnic mix, school rankings, estimated driving time/distance to client’s workplace, crime statistics (e.g., relative number of burglaries, assaults, drug arrests in comparison to other areas), population density, owners v renters in area, and/or noise pollution (or lack thereof)” (Examiner notes that the bolded amenities are those similar to Ferries, as well as amenities as disclosed by originally filed specification). 
The combination is merely to show that a similar integrated function for selecting real estate properties can be used for a selected one amenity and was known in the prior art before the effective filing date of the claimed invention. Ferries teaches the integrated functions for a geographic area among a plurality of amenities and Dupray shows that a user can select one amenity among as an anchor point to further narrow a set of available properties to find the best fit or most similar to what is desirable for the user.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element.
Therefore, from this teaching of Dupray, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the real estate selection system using integrated functions as taught by the combination the ability to have only one amenity selected as the basis for the function for the property in the area as taught by Dupray for the purposes of the selection of only one amenity allows for a more granular narrowing of properties that could be the “breaking point” of a user in terms of desirable properties (being close to work, noise pollution, schools) and narrowing properties based on the one amenity allows for greater emphasis in the selection aspect for that one desirable element.
However, the combination of Ferries in view of Slowe further in view of Dupray does not expressly disclose defining a tessellation covering the geographic area; determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, and generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. 
Nonetheless, Bishop — which like the present invention is directed to a system and method for providing analysis on geocoded objects to determine location criteria and proximity values — specifically teaches:
defining a tessellation covering the geographic area; [The Actual Land Use Map 1600 can be generated by a computer or by hand, and the result can be displayed on a computer visual interface 162 or in a printout paper map. One exemplary embodiment of the Actual Land Use Map 1600 is to use this business data/color system in a commercial real estate context to create an actual land use map 1600 by defining the categories as retail, industrial, distressed, and office 1602. Referring now to FIG. 17A, a method 1700 for creating this map 1600 will now be described in general, with additional detail following below and in FIG. 17B. A commercial land use type is assigned to each business in a database 1701. A selected area of the map 1702 is divided into incremental shaped areas 1703 (Bishop 0087–88, referring to FIG. 17 in which a map is illustrated as divided into tessellated, orthogonal quadrilaterals)]
determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, . . . [A spatial query 1704 returns the businesses located within each incremental area 1705. Another query 1706 determines the predominant use in each incremental area based off of the size of the businesses and/or how many businesses of each land use type are located within the incremental area. (Bishop 0088)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]
Thus, the combination of Ferries in view of Slowe and Dupray shows it was known in the art at the time of the invention to use computer generated neighborhood segments or user-drawn polygons on a geographic area to delineate analytical tiles upon which the feature vectors are determined for only one amenity type. Bishop shows it was known that a land use map can be divided into incremental shape areas by computer or by hand, which is similar to Ferries. The incremental shape areas in Bishop are used in a similar manner to the polygons or segment tiles in Ferries, and Slowe suggests that its own polygonal tiles are arranged in a manner similar to the grid in Bishop based on the description of applying a feature search process to a tile and then repeating it by “[p]rocessing points of interest in the eight neighboring map tiles” (Slowe 0038). As such, one of skill would have been able to apply the analytical steps of the combination of Ferries in view of Slow to the incremental shape areas in the map of Bishop using the same techniques taught in the combination above. In other words, one of skill would have expected the above combination to operate predictably even when the particular tessellated incremental shapes of Bishop are used to subdivide the geography. More specifically, the feature of Ferries in which the areas are based on user-drawn polygons shows that the combination of Ferries in view of Slowe would have operated predictably when applied to the incremental shapes of Bishop, because if Ferries is flexible enough to handle potentially random polygon shapes drawn by users, it would be expected to be able to also handle tessellated regular polygons, as taught by Bishop. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the geographic area divisions based on neighborhood segments or user-drawn polygons disclosed by the combination of Ferries in view of Slowe so they are tessellated polygon tiles, as disclosed by Bishop, because this combination of Ferries in view of Slowe in view of Bishop is merely a combination of prior art elements according to known methods to yield predictable results.
Regarding claim 4, The combination teaches all the limitations of claims 3. 
Slowe further teaches: The non-transitory computer readable medium of claim 3, wherein the map image includes information indicating the objective amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area. [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. (Slowe 0057)]
Additionally, and alternatively, Bishop further teaches:
wherein the map image includes information indicating the amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]  
Regarding claim 5, The combination teaches all the limitations of claims 3. 
Slowe further teaches: The non-transitory computer readable medium of claim 3, wherein the one or more objective amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and  3Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated May 19, 2020 Reply to Office Action dated February 19, 2020 wherein the map image is colored based on the color coding and on the one or more objective amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
Additionally, and alternatively, Bishop further teaches:
wherein the one or more amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and wherein the map image is colored based on the color coding and on the one or more amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [color coding can use statistical methods such as standard deviation to assign colors to the cells. (Bishop 0058); The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)].
Claims 8, 9, 13-17, and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over FERRIES (U.S. Patent 8,732,219) in view of SLOWE (U.S. Patent Application Publication 2012/0221595).
Regarding claim 8, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set of operations comprising [The embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware (Ferries, c26:5–8)]: 
4Application No. 14/677,314Docket No.: 880417-0146-US00receiving information indicative of a geographic area, a first residential property in the geographic area [The feature vector engine 210 further receives input related to a new geographical area of interest. (Ferries, c8:20–21); the user’s geo-location may be used to compute a feature vector for a neighborhood around the user’s current geo-location. The user may serendipitously uncover a geographic area with many features that appeal to the user. Although the user has no intention of moving to this particular neighborhood, the user may desire to find a neighborhood in a different city which has characteristics similar to the neighborhood that the user serendipitously stumbled upon. (Ferries, c10:62–c11:3); users can define a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device (interpreted as any given property in an area) (Ferries, c10:40–61 and c12:4-27)], 
a user selection of at least two amenity types [data related to a first area known to the user, for example, demographic data on schools, geohazards, cost of living, tax rates, traffic, proximity to banks, crime rates, police services, fire services, proximity to grocery stores, proximity to hospitals, proximity to sex offenders, and the like is analyzed . . . For example, the system can analyze physical characteristics of the first city, such as house values, school district ratings, crime statistics, 3G connectivity or other wireless services, access to highways, amenities, distance from the downtown core area, and the like, and can determine similar neighborhoods in or near the second city and includes data of at least two amenity types. (Ferries, c5:41–60); the feature values may correspond to various numeric values, such as house values, crime rate, school district ratings, distance to parks, distance to other amenities, or the like. (Ferries, c6:57–60); The feature vector engine 210 may also receive information about particular features of an individual home currently owned or desired by the user, and the like (Ferries, c8:17–20); the present invention can be categorized into at least four facets of the neighborhood or home search process. Each facet can have variations. The first facet is to show the user neighborhoods that are like ones that the user likes, typically expressed by a set of criteria for things that the user likes (i.e., a notional neighborhood). The user has not lived in this notional neighborhood but knows their preferences and the kind of neighborhood they prefer. The criteria or preferences can include living in close proximity to a location, for example, school, work, shopping, and the like (Ferries, c8:60–c9:2); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
NOTE: The types of amenities, attributes, and other data analyzed that is determined or selected and analyzed by Ferries is consistent with the meaning of “amenities” as described in Applicant’s specification: “An amenity may be anything that someone may like to have located near their property, such as, for example, restaurants, bars, schools, grocery stores, retail stores, public transit locations, parks, trails, service providers, natural features (e.g., ravines, streams, wooded areas, green spaces, etc.), and so on.” (App. Spec. [0031]), and 
a user selection of a prioritization for the at least two amenity types [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like) which is interpreted as “at least two amenity types”. (Ferries, c12:32–37)]; 
for each of the at least two amenity types: identifying locations in the geographic area that correspond to respective examples of the each of the at least two amenity types [Based on characteristics (i.e., locations in the geographic area) of neighborhoods (or homes), a feature vector associated with each neighborhood can be performed by the feature vector engine 210. Information related to each neighborhood, represented by a feature vector, can be presented to the user using feature vector display 222. (Ferries, c8:24–29); FIG. 3 is a high level schematic diagram illustrating characteristics used in computing feature vectors according to an embodiment of the present invention. As illustrated in FIG. 3, data or characteristics related to an entity are shown in various groups. As an example, attributes associated with a neighborhood are illustrated: property values, schools, and crime. (i.e., locations in the geographic area). These attributes are merely exemplary. Data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime. (Ferries, c11:40–54)]; 
determining a set of functions, each function of the set of functions corresponding to one of the identified locations for the each of the at least two amenity types, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location [the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting) (Ferries, c16:44–47); The N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-dimensional vector computed can be referred to as a feature vector and can describe an area that the user would want to live. Categorical data can be included in the analysis, for example, does an area have good amenities, which can be weighted to give a number for each amenity. (Ferries, c15:23:46)]; and 
generating an integrated function for the each of the at least two amenity types by summing the set of functions together for the each of the at least two amenity types [the method may further include adjusting the current feature vector using user input prior to comparing the current feature vector with the neighborhood feature vectors for each neighborhood. Also, the current feature vector may include an N-dimensional vector based on N attributes associated with the current home. (Ferries, c2:48–53); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home, and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (Ferries, c14:28–34)]; 
generating an overall score function by combining the integrated functions of each of the at least two amenity types according to the prioritization for the at least two amenity types; and determining an objective amenity score for only the first residential property in the geographic area based on a value of the overall score function at the first residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46). 
Examiner notes regarding the interpretation of the “only the given property” is through users defining a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device or for a specific address (interpreted as first property) (Ferries, c10:40–61 and c12:4-27)], 
the value being indicative of a locational […] of instances of the at least two amenity types in the geographic area relative to the first residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]
receiving second information indicative of a second residential property in the geographic area that is different from the first residential property (C21:9 to C22:15; Ferries discloses that the system then processes the user’s feature vectors based on new city of interest in terms of where the user is interested in moving (interpreted as second property in geographic area different from the first residential property).); 
determining a second objective amenity score for only the second residential property in the geographic area based on a value of the overall score function at the second residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)], 
the 5Application No. 14/677,314Docket No.: 880417-0146-US00value being indicative of a locational […] of instances of the at least two amenity types in the geographic area relative to the second residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (interpreted as any given residential property) (Ferries, c14:28–34). The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)], 2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022
In terms of displaying and providing the interface for a user, Ferries discloses (C22:5 to C23:46) that the system provides the new neighborhood, geographic area, and homes for sale/rent that are available to the user based on the feature vectors, however, Ferries does not specifically or expressly disclose the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface; 
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries identified above teaching a number of, proximity to, features per area, and access to selected amenities reads on the broadest reasonable interpretation of “indicative of a locational density of instances of the selected amenity.” The teachings of Ferries are consistent with Applicant’s specification, which states that “The amenity score may be based on amenity location and density, and may measure overall proximity to one or many amenity types.” (App. Spec. [0032]) because the preference-based feature vector in Ferries also measures “overall proximity to one or many amenity types.” One of skill could have also reasonably deduced that the parameters taught in Ferries are also “indicative of” a locational density because they provide indications of how closely or sparsely distributed the amenities are. In other words, one of skill in the art familiar with the techniques disclosed in Ferries would have possessed the understanding that although Ferries does not use the exact term “density” in describing what is “indicated” by Ferries’ N-dimensional feature vectors, that the same parameters used to determine density (e.g., quantity per area) are used in the feature vectors. To show that Ferries could have been interpreted as disclosing density, and that an explicitly density determination was known in the art, the Examiner cites Slowe.
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches:
the value being indicative of a locational density of instances of the selected amenity types in the geographic area relative to the given location. [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)];
generating a graphical user interface including the objective amenity score for only the first residential property; controlling a display to display the graphical user interface and generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client computer system 104) as follows. The client computer system 104 may calculate the center of the points of interest (e.g., by calculating a mean of the two-vectors based on the GPS coordinates of the points of interest). For each hotel, the client computer system 104 may calculate the distance of the hotel from the center of the points of interest. The client computer system 104 may sort the hotels based on the distance of the hotels from the center of the points of interest. In certain example embodiments, the composite score for a hotel is a function of an inverse of the distance of the hotel to the destination or a preferred point of interest (e.g., 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
where din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of interest is ranked higher than a hotel that is farther from the destination or the preferred point of interest. (Slowe 0079–81); a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)]
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an N-dimensional feature vector. Slowe shows it was known in the art to develop maps representing a density or concentration of points of interest, such as restaurants, hotels, cultural or amusement attractions, and shopping (Slowe 0026, 31, 44, 76, passim). Slowe specifically mentions scoring and ranking hotels displayed in a graphical user interface based on the hotels’ proximity to points of interest. Thus, both Ferries and Slowe disclose techniques for measuring and representing the geographic distribution of locations of interest to a user, where Slowe’s heat map for a particular type of location is comparable to an individual feature vector in Ferries. Slowe merely demonstrates that explicitly incorporating density into the function representing the geographic distribution of locations of interest was known in the art, and particularly in the context of an application that scores specific locations (e.g., hotels) based on their proximity to points of interest. The scoring of hotels in Slowe operates in a substantially similar manner to the feature vectors disclosed by Ferries. One of skill in the art, who is capable of implementing either Ferries or Slowe, would have been technically capable of modifying Ferries’ feature vectors to incorporate “density” or “concentration” in a graphical user interface displaying the amenity score for the location(s). Because Ferries’ feature vectors are disclosed as already incorporating similar metrics (e.g., placement, proximity, access to, number of) for locations of interest to a user, this would be at most a slight modification that is within the skill of the art and would have produced predictable results. 
Examiner notes that the claim elements receiving second information indicative of a second residential property in the geographic area that is different from the first residential property; determining a second objective amenity score for only the second residential property based on a value of the integrated function for the only one amenity type at the second residential property, the value being indicative of a locational density of instances of the only one amenity type in the geographic area relative to the second residential property,2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface are merely describing a duplication of parts. The prior art combination (Ferries in view of Slowe further in view of Dupray) teaches the elements of real estate properties in terms of the steps for receiving real estate property information, determining objective amenity score for properties based on value of the integrated function, generating an interface display, and controlling the display to display to the user interface. The first and second residential property claim limitations are merely describing the same steps within the real estate system. The mere distinction between a first and second property within a real estate system is not an unexpected result as the combination of prior art elements provides multiple properties being scored for an amenity and presented based on the score that the first and second are merely providing a duplication of parts within the system. Refer to MPEP 2144.04.
Regarding claim 9, the combination teaches the above-enclosed limitations; 
Ferries further discloses the set of operations further comprising: receiving additional information indicative of a set of properties in the geographic area [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes receiving an identification of a city including a plurality of neighborhoods, receiving a listing of homes located in the city, and parsing the listings into subsets of listings, each subset associated with one neighborhood. (Ferries, c2:29–43)]; 
for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the at least two amenity types at a location of the respective property [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43)], 
the value being indicative of the locational […] of instances of the at least two amenity types in the geographic area relative to the location of the respective property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]; 
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties [The method further includes computing a current feature vector associated with a current home of the user, comparing the current feature vector with the neighborhood feature vectors for each neighborhood, ranking the neighborhoods using the comparison, and providing the user with the ranking. (Ferries, c2:29–43)]
As discussed with respect to claims 1 and 8, Slowe teaches:
the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the location of the respective property; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]; 
generating a third graphical user interface including the list; and controlling the display to display the third graphical user interface [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053). Specifically, Figs 7-10 show the specific interface elements including the windows, sidebar, and geographic maps to display the third interface (interpreted through the windows, sidebars, and map).].  
Regarding claim 13, The combination of Ferries in view of Slowe teaches all the limitations of claims 1 and 8. Ferries further discloses data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime (Ferries, c11:46–54). Ferries also discloses a user could specify a five-bedroom house, with A+ schools, close to a bank, and close to their work. The system could generate one or more neighborhoods that matched the criteria within a predetermined threshold. A matching metric (i.e., shape parameter) could indicate how closely the neighborhoods matched the criteria and guide the user in finding homes most closely matching their criteria. (Ferries, c16:13–19).
Slowe further teaches wherein the set of operations further comprising: determining a dispersion of at least a subset of the identified locations for the each of at least two amenity types; and determining at least one shape parameter for the each function of the set of functions for the each of the at least two amenity types based on the dispersion of at least the subset of the identified locations that is determined for the each of the at least two amenity types.  
[For each map tile in a zoom level, the server 102 may determine (at operation 304) a set of points of interest that are within the map tile (i.e., a dispersion of the identified locations), and the server 102 may add the set of points of interest to multi-dimensional distribution curve (e.g., a Gaussian blob) with a predetermined standard deviation (e.g., sigma) for the zoom level (i.e., at least one shape parameter). According to various example embodiments, the process of adding the set of points of interest to a Gaussian blob may be performed by the server 102 as follows. The server 102 may initialize a final array (e.g., by creating an empty array) that is a 2-dimensional array corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional Gaussian distribution having the predetermined standard deviation. This exemplary feature array may be used for all points of interest for the zoom level. For each point of interest in the set of points of interest, the server 102 may add the values of the elements of the exemplary feature array to the values of the elements of the final array so that the center element of the exemplary feature array corresponds to the location of the point of interest in the final array. The server 102 may repeat this process for each point of interest, including points of interest that are not within the map tile but that are on one of the eight neighboring map tiles (i.e., for each function of the set of functions for the each of the selected amenity types). Processing points of interest in the eight neighboring map tiles may facilitate prevention of boundary discontinuities. . . . The server 102 may then linearly interpolate (at operation 308) a normalization array for each map tile (e.g., by fitting the N map tiles around the current map tile to a predetermined number of planes). For example, the predetermined number of planes may be 4 planes (e.g., one for each quadrant of the tile). (Slowe 0038, 42)]
Thus, within the above combination of Ferries in view of Slowe, Ferries shows it was known in the art at the time of the invention to assess attributes of a geographic area using points lying in an attribute plane and through a combination of those data point, determine a feature vector descriptive of the attributes represented in the combined attribute planes. To quantify how closely the feature vector corresponds to potential or target areas or locations, Ferries shows it was known to calculate or determine a matching metric or distance metric, and one of skill in the art would recognize many variations, modifications, and alternatives for calculating the dispersion between a subject area or location and a target area or location. The additional features of Slowe cited with respect to claims 6 and 13 show the use of a well-known statistical measure of dispersion (the standard deviation) with a known shape function (a Gaussian blob) to quantify the shape within a tile and repeat this determination for adjacent tiles. It would have been apparent to one of skill in the art that Slowe’s Gaussian blob with standard deviation approach, and indication of dispersion of the values within a cell, could have been applied to the data available in the above Ferries in view of Slowe, because that combination 1) operates on geometric divisions of geographic areas that are compatible with the dispersion functions in Slowe, and 2) the map visualizations of the dispersion functions in Slowe would have been preferable for a user interface, as compared to the purely analytical feature vector approach of Ferries, because it presents a more visually compelling interpretation of the density of locations of interest. As such, applying this additional analytical technique of Slowe to the existing techniques of the above combination of Ferries in view of Slowe would have fit within the variations, modifications, and alternatives for the quantifications in Ferries. Similarly, one of skill would have expected predictable results when applying the techniques of Slowe to the data in the above combination because Gaussian distributions and standard deviation are well-established statistical techniques that are known to produce predictable results.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the matching metric or distance metric calculated using the amenity density and proximity information across geometric divisions of geography as disclosed by the above combination of Ferries in view of Slowe, to incorporate a Gaussian blob shaped by standard deviation metric that indicates how dispersed the amenities are within a geographic area, as further taught by Slowe, because this combination of Ferries in view of additional features of Slowe remains no more than a combination of prior art elements according to known methods to yield predictable results. 
Regarding claim 14, The combination of Ferries in view of Slowe teaches all the limitations of claims 6 and 11. 
Slowe further teaches: wherein the at least one shape parameter includes a first width parameter that controls a width of the function in a first direction, the first width parameter based on the dispersion of at least the subset of the identified locations in the first direction, and a second width parameter that controls a width of the function in a second direction, the second width parameter based on the dispersion of at least the subset of the identified locations in the second direction. [The server 102 may generate (at operation 208) one or more heat maps based on one or more concentrations of the points of interest within the vicinity (e.g., within the predetermined distance) of the destination. The process of generating heat maps is described in more detail with respect to FIG. 3 below. (Slowe 0029); FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. The server 102 may determine (at operation 302) a set of map tiles that include the set of points of interest. For each map tile in a zoom level, the server 102 may determine (at operation 304) a set of points of interest that are within the map tile, and the server 102 may add the set of points of interest to multi-dimensional distribution curve (e.g., a Gaussian blob) with a predetermined standard deviation (e.g., sigma) for the zoom level. According to various example embodiments, the process of adding the set of points of interest to a Gaussian blob may be performed by the server 102 as follows. The server 102 may initialize a final array (e.g., by creating an empty array) that is a 2-dimensional array (i.e., representing a first and second parameter related to a dispersion in a first and second direction) corresponding to a bitmap that is used to represent a heat map for the map tile (e.g., a portion of the whole heat map that corresponds to the map tile). The server 102 may construct an exemplary feature array that is a 2-dimensional array corresponding to an exemplary feature point in which the values of the array elements are determined by a two-dimensional Gaussian distribution having the predetermined standard deviation. (Slowe 0036–38); The server 102 may then normalize (at operation 306) each map tile for a predetermined contrast level versus N nearby neighbors. In some example embodiments, N is between 1 and 8, inclusive. In these embodiments, N is higher when the zoom level is higher (e.g., the map is zoomed in) to account for the need for more surface area when computing the “local” maximum of the heat map. The server 102 may then linearly interpolate (at operation 308) a normalization array for each map tile (e.g., by fitting the N map tiles around the current map tile to a predetermined number of planes). For example, the predetermined number of planes may be 4 planes (e.g., one for each quadrant of the tile). (Slowe 0041–42)]
Regarding claim 15, The combination of Ferries in view of Slowe teaches all the limitations of claim 8. 
Ferries further discloses: wherein the generating of the overall score function by combining the integrated functions of each of the at least two amenity types according to the prioritization for the at least two amenity types includes: determining a weighting for the each of the at least two amenity types based on the prioritization, and [characteristics associated with these entities can be weighted according to their importance to the user, the search results will better reflect the preference of the user. (Ferries, c8:57–59)]
taking a weighted average of the integrated functions of the at least two amenity types according to the determined weightings for the each of the at least two amenity types. [As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector (Ferries, c15:40–43); The method (1000) also includes determining a combination timeline feature vector predictive of the user’s preference for a new neighborhood using one or more of the timeline feature vectors (1012). . . . The ranking of the previous neighborhoods may be used to compute a relative preference, or a weighting factor, associated with each timeline feature vector for previous neighborhoods. From the weighted average of timeline feature vectors, a combination timeline feature vector can be determined. (Ferries, c20:51–65)].
Regarding claim 16, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set operations comprising [The embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware (Ferries, c26:5–8)]: 
receiving information indicative of a geographic area, a first residential property in the geographic area [The feature vector engine 210 further receives input related to a new geographical area of interest. (Ferries, c8:20–21); the user’s geo-location may be used to compute a feature vector for a neighborhood around the user’s current geo-location. The user may serendipitously uncover a geographic area with many features that appeal to the user. Although the user has no intention of moving to this particular neighborhood, the user may desire to find a neighborhood in a different city which has characteristics similar to the neighborhood that the user serendipitously stumbled upon. (Ferries, c10:62–c11:3); users can define a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device (interpreted as any given property in an area) (Ferries, c10:40–61 and c12:4-27)], 
at least two amenity types [data related to a first area known to the user, for example, demographic data on schools, geohazards, cost of living, tax rates, traffic, proximity to banks, crime rates, police services, fire services, proximity to grocery stores, proximity to hospitals, proximity to sex offenders, and the like is analyzed . . . For example, the system can analyze physical characteristics of the first city, such as house values, school district ratings, crime statistics, 3G connectivity or other wireless services, access to highways, amenities, distance from the downtown core area, and the like, and can determine similar neighborhoods in or near the second city and includes data of at least two amenity types. (Ferries, c5:41–60); the feature values may correspond to various numeric values, such as house values, crime rate, school district ratings, distance to parks, distance to other amenities, or the like. (Ferries, c6:57–60); The feature vector engine 210 may also receive information about particular features of an individual home currently owned or desired by the user, and the like (Ferries, c8:17–20); the present invention can be categorized into at least four facets of the neighborhood or home search process. Each facet can have variations. The first facet is to show the user neighborhoods that are like ones that the user likes, typically expressed by a set of criteria for things that the user likes (i.e., a notional neighborhood). The user has not lived in this notional neighborhood but knows their preferences and the kind of neighborhood they prefer. The criteria or preferences can include living in close proximity to a location, for example, school, work, shopping, and the like (Ferries, c8:60–c9:2); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
NOTE: The types of amenities, attributes, and other data analyzed that is determined or selected and analyzed by Ferries is consistent with the meaning of “amenities” as described in Applicant’s specification: “An amenity may be anything that someone may like to have located near their property, such as, for example, restaurants, bars, schools, grocery stores, retail stores, public transit locations, parks, trails, service providers, natural features (e.g., ravines, streams, wooded areas, green spaces, etc.), and so on.” (App. Spec. [0031]), and 
a prioritization for the at least two amenity types [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like) which is interpreted as “at least two amenity types”. (Ferries, c12:32–37)]; 
for each of the at least two amenity types: identifying locations in the geographic area that correspond to respective examples of the each of the at least two amenity types [Based on characteristics (i.e., locations in the geographic area) of neighborhoods (or homes), a feature vector associated with each neighborhood can be performed by the feature vector engine 210. Information related to each neighborhood, represented by a feature vector, can be presented to the user using feature vector display 222. (Ferries, c8:24–29); FIG. 3 is a high level schematic diagram illustrating characteristics used in computing feature vectors according to an embodiment of the present invention. As illustrated in FIG. 3, data or characteristics related to an entity are shown in various groups. As an example, attributes associated with a neighborhood are illustrated: property values, schools, and crime. (i.e., locations in the geographic area). These attributes are merely exemplary. Data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime. (Ferries, c11:40–54)]; 
determining a set of functions, each function of the set of functions corresponding to one of the identified locations for the each of the at least two amenity types, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location [the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting) (Ferries, c16:44–47); The N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-dimensional vector computed can be referred to as a feature vector and can describe an area that the user would want to live. Categorical data can be included in the analysis, for example, does an area have good amenities, which can be weighted to give a number for each amenity. (Ferries, c15:23:46)]; and 
generating an integrated function for the each of the at least two amenity types by summing the set of functions together for the each of the at least two amenity types [the method may further include adjusting the current feature vector using user input prior to comparing the current feature vector with the neighborhood feature vectors for each neighborhood. Also, the current feature vector may include an N-dimensional vector based on N attributes associated with the current home. (Ferries, c2:48–53); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home, and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (Ferries, c14:28–34)]; 
generating an overall score function by combining the integrated functions of the at least two amenity types according to the prioritization for the at least two amenity types; determining an objective amenity score for only the first residential property in the geographic area based on a value of the overall score function at the first residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46).], 
the value being indicative of a locational [. . .] of instances of the at least two amenity types in the geographic area relative to the first residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]; 
receiving second information indicative of a second residential property in the geographic area that is different from the first residential property (C21:9 to C22:15; Ferries discloses that the system then processes the user’s feature vectors based on new city of interest in terms of where the user is interested in moving (interpreted as second property in geographic area different from the first residential property).); 
determining a second objective amenity score for only the second residential property in the geographic area based on a value of the overall score function at the second residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)], 
the value being indicative of a locational [. . .] of instances of the at least two amenity types in the geographic area relative to the second residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (interpreted as any given residential property) (Ferries, c14:28–34). The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)], 2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022
In terms of displaying and providing the interface for a user, Ferries discloses (C22:5 to C23:46) that the system provides the new neighborhood, geographic area, and homes for sale/rent that are available to the user based on the feature vectors, however, Ferries does not specifically or expressly disclose the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface; 
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries identified above teaching a number of, proximity to, features per area, and access to selected amenities reads on the broadest reasonable interpretation of “indicative of a locational density of instances of the selected amenity.” The teachings of Ferries are consistent with Applicant’s specification, which states that “The amenity score may be based on amenity location and density, and may measure overall proximity to one or many amenity types.” (App. Spec. [0032]) because the preference-based feature vector in Ferries also measures “overall proximity to one or many amenity types.” One of skill could have also reasonably deduced that the parameters taught in Ferries are also “indicative of” a locational density because they provide indications of how closely or sparsely distributed the amenities are. In other words, one of skill in the art familiar with the techniques disclosed in Ferries would have possessed the understanding that although Ferries does not use the exact term “density” in describing what is “indicated” by Ferries’ N-dimensional feature vectors, that the same parameters used to determine density (e.g., quantity per area) are used in the feature vectors. To show that Ferries could have been interpreted as disclosing density, and that an explicitly density determination was known in the art, the Examiner cites Slowe.
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches:
the value being indicative of a locational density of instances of the selected amenity types in the geographic area relative to the given location. [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]; 
generating a graphical user interface including the objective amenity score for only the first residential property; controlling a display to display the graphical user interface, and generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client computer system 104) as follows. The client computer system 104 may calculate the center of the points of interest (e.g., by calculating a mean of the two-vectors based on the GPS coordinates of the points of interest). For each hotel, the client computer system 104 may calculate the distance of the hotel from the center of the points of interest. The client computer system 104 may sort the hotels based on the distance of the hotels from the center of the points of interest. In certain example embodiments, the composite score for a hotel is a function of an inverse of the distance of the hotel to the destination or a preferred point of interest (e.g., 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
where din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of interest is ranked higher than a hotel that is farther from the destination or the preferred point of interest. (Slowe 0079–81); a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)]
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an N-dimensional feature vector. Slowe shows it was known in the art to develop maps representing a density or concentration of points of interest, such as restaurants, hotels, cultural or amusement attractions, and shopping (Slowe 0026, 31, 44, 76, passim). Slowe specifically mentions scoring and ranking hotels displayed in a graphical user interface based on the hotels’ proximity to points of interest. Thus, both Ferries and Slowe disclose techniques for measuring and representing the geographic distribution of locations of interest to a user, where Slowe’s heat map for a particular type of location is comparable to an individual feature vector in Ferries. Slowe merely demonstrates that explicitly incorporating density into the function representing the geographic distribution of locations of interest was known in the art, and particularly in the context of an application that scores specific locations (e.g., hotels) based on their proximity to points of interest. The scoring of hotels in Slowe operates in a substantially similar manner to the feature vectors disclosed by Ferries. One of skill in the art, who is capable of implementing either Ferries or Slowe, would have been technically capable of modifying Ferries’ feature vectors to incorporate “density” or “concentration” in a graphical user interface displaying the amenity score for the location(s). Because Ferries’ feature vectors are disclosed as already incorporating similar metrics (e.g., placement, proximity, access to, number of) for locations of interest to a user, this would be at most a slight modification that is within the skill of the art and would have produced predictable results.  
Examiner notes that the claim elements receiving second information indicative of a second residential property in the geographic area that is different from the first residential property; determining a second objective amenity score for only the second residential property based on a value of the integrated function for the only one amenity type at the second residential property, the value being indicative of a locational density of instances of the only one amenity type in the geographic area relative to the second residential property,2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface are merely describing a duplication of parts. The prior art combination (Ferries in view of Slowe further in view of Dupray) teaches the elements of real estate properties in terms of the steps for receiving real estate property information, determining objective amenity score for properties based on value of the integrated function, generating an interface display, and controlling the display to display to the user interface. The first and second residential property claim limitations are merely describing the same steps within the real estate system. The mere distinction between a first and second property within a real estate system is not an unexpected result as the combination of prior art elements provides multiple properties being scored for an amenity and presented based on the score that the first and second are merely providing a duplication of parts within the system. Refer to MPEP 2144.04.
Regarding claim 17, Ferries discloses a non-transitory computer readable medium having program code stored thereon that is configured to, when executed by a computing device, cause the computing device to perform a set of operations comprising [The embodiments described herein may be implemented in an operating environment comprising software installed on any programmable device, in hardware, or in a combination of software and hardware (Ferries, c26:5–8)]: 
receiving information indicative of a geographic area and a first residential property in the geographic area [The feature vector engine 210 further receives input related to a new geographical area of interest. (Ferries, c8:20–21); the user’s geo-location may be used to compute a feature vector for a neighborhood around the user’s current geo-location. The user may serendipitously uncover a geographic area with many features that appeal to the user. Although the user has no intention of moving to this particular neighborhood, the user may desire to find a neighborhood in a different city which has characteristics similar to the neighborhood that the user serendipitously stumbled upon. (Ferries, c10:62–c11:3); users can define a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device (interpreted as any given property in an area) (Ferries, c10:40–61 and c12:4-27)]; 
retrieving a plurality of amenity types from a database based on the information indicative of the geographic area, the plurality of amenity types representing a portion of available amenities in the geographic area [data related to a first area known to the user, for example, demographic data on schools, geohazards, cost of living, tax rates, traffic, proximity to banks, crime rates, police services, fire services, proximity to grocery stores, proximity to hospitals, proximity to sex offenders, and the like is analyzed . . . For example, the system can analyze physical characteristics of the first city, such as house values, school district ratings, crime statistics, 3G connectivity or other wireless services, access to highways, amenities, distance from the downtown core area, and the like, and can determine similar neighborhoods in or near the second city and includes data of at least two amenity types. (Ferries, c5:41–60); the feature values may correspond to various numeric values, such as house values, crime rate, school district ratings, distance to parks, distance to other amenities, or the like. (Ferries, c6:57–60); The feature vector engine 210 may also receive information about particular features of an individual home currently owned or desired by the user, and the like (Ferries, c8:17–20); the present invention can be categorized into at least four facets of the neighborhood or home search process. Each facet can have variations. The first facet is to show the user neighborhoods that are like ones that the user likes, typically expressed by a set of criteria for things that the user likes (i.e., a notional neighborhood). The user has not lived in this notional neighborhood but knows their preferences and the kind of neighborhood they prefer. The criteria or preferences can include living in close proximity to a location, for example, school, work, shopping, and the like (Ferries, c8:60–c9:2); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
NOTE: The types of amenities, attributes, and other data analyzed that is determined or selected and analyzed by Ferries is consistent with the meaning of “amenities” as described in Applicant’s specification: “An amenity may be anything that someone may like to have located near their property, such as, for example, restaurants, bars, schools, grocery stores, retail stores, public transit locations, parks, trails, service providers, natural features (e.g., ravines, streams, wooded areas, green spaces, etc.), and so on.” (App. Spec. [0031]); 
for each of the plurality of amenity types:9Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022identifying locations in the geographic area that correspond to respective examples of the each of the plurality of amenity types [Based on characteristics (i.e., locations in the geographic area) of neighborhoods (or homes), a feature vector associated with each neighborhood can be performed by the feature vector engine 210. Information related to each neighborhood, represented by a feature vector, can be presented to the user using feature vector display 222. (Ferries, c8:24–29); FIG. 3 is a high level schematic diagram illustrating characteristics used in computing feature vectors according to an embodiment of the present invention. As illustrated in FIG. 3, data or characteristics related to an entity are shown in various groups. As an example, attributes associated with a neighborhood are illustrated: property values, schools, and crime. (i.e., locations in the geographic area). These attributes are merely exemplary. Data for each attribute is illustrated as points lying in the attribute plane (i.e., dots for property values, dots in circles for schools, and squares for crime). Based on these data points, a feature vector 310 can be computed for the exemplary neighborhood. Although the property values and school quality are somewhat spread out, the crime data is tightly clumped, for example, illustrating that this particular neighborhood is characterized by low crime. (Ferries, c11:40–54)], 
determining a set of functions, each function of the set of functions corresponding to one of the identified locations for the each of the plurality of amenity types, the each function of the set of functions is a continuous function that spans the geographic area, the each function of the set of functions is centered at the corresponding identified location, and the each function of the set of functions has a shape that depends on the corresponding identified location [the attributes can be weighted based on user preference to provide an index that combines the attributes and the weighting to rank homes in comparison to each other (i.e., an integrated function that combines/sums the attributes and weighting) (Ferries, c16:44–47); The N-dimensional vector comparison discussed herein differs from making comparisons based on numerical ranking values and provides for more customized results in comparison with a single numerical value (i.e., an integrated function). The N-dimensional vector computed can be referred to as a feature vector and can describe an area that the user would want to live. Categorical data can be included in the analysis, for example, does an area have good amenities, which can be weighted to give a number for each amenity. (Ferries, c15:23:46)]; and 
generating an integrated function for the each of the plurality of amenity types by summing the set of functions together for the each of the plurality of amenity types [the method may further include adjusting the current feature vector using user input prior to comparing the current feature vector with the neighborhood feature vectors for each neighborhood. Also, the current feature vector may include an N-dimensional vector based on N attributes associated with the current home. (Ferries, c2:48–53); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home, and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (Ferries, c14:28–34)]; 
generating a first set of user options for selecting one or more amenity types from among the plurality of amenity types [data related to a first area known to the user, for example, demographic data on schools, geohazards, cost of living, tax rates, traffic, proximity to banks, crime rates, police services, fire services, proximity to grocery stores, proximity to hospitals, proximity to sex offenders, and the like is analyzed . . . For example, the system can analyze physical characteristics of the first city, such as house values, school district ratings, crime statistics, 3G connectivity or other wireless services, access to highways, amenities, distance from the downtown core area, and the like, and can determine similar neighborhoods in or near the second city and includes data of at least two amenity types. (Ferries, c5:41–60); the feature values may correspond to various numeric values, such as house values, crime rate, school district ratings, distance to parks, distance to other amenities, or the like. (Ferries, c6:57–60); The feature vector engine 210 may also receive information about particular features of an individual home currently owned or desired by the user, and the like (Ferries, c8:17–20); the present invention can be categorized into at least four facets of the neighborhood or home search process. Each facet can have variations. The first facet is to show the user neighborhoods that are like ones that the user likes, typically expressed by a set of criteria for things that the user likes (i.e., a notional neighborhood). The user has not lived in this notional neighborhood but knows their preferences and the kind of neighborhood they prefer. The criteria or preferences can include living in close proximity to a location, for example, school, work, shopping, and the like (Ferries, c8:60–c9:2); As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
NOTE: The types of amenities, attributes, and other data analyzed that is determined or selected and analyzed by Ferries is consistent with the meaning of “amenities” as described in Applicant’s specification: “An amenity may be anything that someone may like to have located near their property, such as, for example, restaurants, bars, schools, grocery stores, retail stores, public transit locations, parks, trails, service providers, natural features (e.g., ravines, streams, wooded areas, green spaces, etc.), and so on.” (App. Spec. [0031]); 
generating a second set of user options for selecting a prioritization for the one or more amenity types that are selected [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like) which is interpreted as “at least two amenity types”. (Ferries, c12:32–37)]; 
generating an overall score function by combining the integrated functions of each of the one or more amenity types according to any prioritizations selected for the one or more amenity types; determining an objective amenity score for only the first residential property in the geographic area based on a value of the overall score function at the first residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46). 
Examiner notes regarding the interpretation of the “only the given property” is through users defining a geo-fenced area by drawing one or more boundaries on a map displayed on a user’s computing device or for a specific address (interpreted as first property) (Ferries, c10:40–61 and c12:4-27)], 
the value being indicative of a locational [. . .] of instances of the one or more amenity types in the geographic area relative to the first residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]; 
receiving second information indicative of a second residential property in the geographic area that is different from the first residential property (C21:9 to C22:15; Ferries discloses that the system then processes the user’s feature vectors based on new city of interest in terms of where the user is interested in moving (interpreted as second property in geographic area different from the first residential property).); 
determining a second objective amenity score for only the second residential property in the geographic area based on a value of the overall score function at the second residential property [The neighborhood ranking system 200 also includes a comparison/ranking engine 250 that can compare feature vectors for various geographic areas and rank (i.e., score) the geographic areas using the comparisons. (Ferries, c8:2–5); As described fully through the present specification, the input/output module 120, the data processor 112, feature vector comparison module 114, feature vector database 116, geographical database 30, housing database 132, and external database 140 are utilized to receive inputs from a user operating user a computer and determine neighborhood rankings in a new geographical area. In addition to providing neighborhood rankings, the feature vector system can also provide ranking of individual homes within a new neighborhood that best match the user’s preference (i.e., a score for each neighborhood/location/home based on a match to a user preference). (Ferries, c7:30–39); The weights will indicate the importance of the various amenities or characteristics to the user. Each vector can be described by a distance metric compared to a reference feature vector. The distance metric (e.g., a Euclidian distance) can be used to find locations within a threshold distance of the reference feature vector. The distance metric is not a physical distance (e.g., meters), but a vector distance associated with the similarity between the feature vectors. One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)], 
the 10Application No. 14/677,314Docket No.: 880417-0146-US00value being indicative of a locational [. . .] of instances of the one or more amenity types in the geographic area relative to the second residential property [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses (interpreted as any given residential property) (Ferries, c14:28–34). The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)], 2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022
In terms of displaying and providing the interface for a user, Ferries discloses (C22:5 to C23:46) that the system provides the new neighborhood, geographic area, and homes for sale/rent that are available to the user based on the feature vectors, however, Ferries does not specifically or expressly disclose the value being indicative of a locational density of instances of the selected amenity type in the geographic area relative to the given location, generating a graphical user interface including the amenity score for the given location; or controlling a display to display the graphical user interface; 
Nonetheless, the Examiner asserts that it would have been obvious to one of skill in the art at the time of the invention that the features in Ferries identified above teaching a number of, proximity to, features per area, and access to selected amenities reads on the broadest reasonable interpretation of “indicative of a locational density of instances of the selected amenity.” The teachings of Ferries are consistent with Applicant’s specification, which states that “The amenity score may be based on amenity location and density, and may measure overall proximity to one or many amenity types.” (App. Spec. [0032]) because the preference-based feature vector in Ferries also measures “overall proximity to one or many amenity types.” One of skill could have also reasonably deduced that the parameters taught in Ferries are also “indicative of” a locational density because they provide indications of how closely or sparsely distributed the amenities are. In other words, one of skill in the art familiar with the techniques disclosed in Ferries would have possessed the understanding that although Ferries does not use the exact term “density” in describing what is “indicated” by Ferries’ N-dimensional feature vectors, that the same parameters used to determine density (e.g., quantity per area) are used in the feature vectors. To show that Ferries could have been interpreted as disclosing density, and that an explicitly density determination was known in the art, the Examiner cites Slowe.
Slowe — which like the present invention is directed to finding areas in which a high concentration of points of interest (i.e., amenities) create a convenient area for a person — specifically teaches:
the value being indicative of a locational density of instances of the selected amenity types in the geographic area relative to the given location. [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]; 
generating a graphical user interface including the objective amenity score for only the first residential property; controlling a display to display the graphical user interface and generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface [a composite score is calculated (e.g., by the server 102 or by the client computer system 104) for each hotel based on the distance of the hotel from each of the points of interest. The composite score may then be used to sort the hotels. In some example embodiments, the composite scores are calculated (e.g., by the client computer system 104) as follows. The client computer system 104 may calculate the center of the points of interest (e.g., by calculating a mean of the two-vectors based on the GPS coordinates of the points of interest). For each hotel, the client computer system 104 may calculate the distance of the hotel from the center of the points of interest. The client computer system 104 may sort the hotels based on the distance of the hotels from the center of the points of interest. In certain example embodiments, the composite score for a hotel is a function of an inverse of the distance of the hotel to the destination or a preferred point of interest (e.g., 
                
                    
                        
                            1
                        
                        
                            
                                
                                    d
                                
                                
                                    i
                                    d
                                
                            
                        
                    
                
            
where did is a distance of a hotel i to a destination d) and a sum of the inverse of the distances of the hotel to each point of interest (e.g.,
                
                    
                        
                            ∑
                            
                                n
                            
                            
                        
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            d
                                        
                                        
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    
                
            
where din is a distance of a hotel i to a point of interest n). The function of these two factors may allow the composite score to be weighted so that a hotel that is closer to the destination or the preferred point of interest is ranked higher than a hotel that is farther from the destination or the preferred point of interest. (Slowe 0079–81); a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)]
Thus, Ferries shows it was known in the art at the time of the invention to develop feature vectors that represent the placement, proximity, access to, or number of user-selected features in a geographic area, neighborhood, or with respect to a single home, that each feature vector measure a selected amenity across the relevant area, and that several vectors for individual features or amenities can be combined into an N-dimensional feature vector. Slowe shows it was known in the art to develop maps representing a density or concentration of points of interest, such as restaurants, hotels, cultural or amusement attractions, and shopping (Slowe 0026, 31, 44, 76, passim). Slowe specifically mentions scoring and ranking hotels displayed in a graphical user interface based on the hotels’ proximity to points of interest. Thus, both Ferries and Slowe disclose techniques for measuring and representing the geographic distribution of locations of interest to a user, where Slowe’s heat map for a particular type of location is comparable to an individual feature vector in Ferries. Slowe merely demonstrates that explicitly incorporating density into the function representing the geographic distribution of locations of interest was known in the art, and particularly in the context of an application that scores specific locations (e.g., hotels) based on their proximity to points of interest. The scoring of hotels in Slowe operates in a substantially similar manner to the feature vectors disclosed by Ferries. One of skill in the art, who is capable of implementing either Ferries or Slowe, would have been technically capable of modifying Ferries’ feature vectors to incorporate “density” or “concentration” in a graphical user interface displaying the amenity score for the location(s). Because Ferries’ feature vectors are disclosed as already incorporating similar metrics (e.g., placement, proximity, access to, number of) for locations of interest to a user, this would be at most a slight modification that is within the skill of the art and would have produced predictable results.  
Examiner notes that the claim elements receiving second information indicative of a second residential property in the geographic area that is different from the first residential property; determining a second objective amenity score for only the second residential property based on a value of the integrated function for the only one amenity type at the second residential property, the value being indicative of a locational density of instances of the only one amenity type in the geographic area relative to the second residential property,2Application No. 14/677,314Docket No.: 880417-0146-US00 Amendment dated Febmary 7, 2022generating a second graphical user interface including the second objective amenity score for only the second residential property; and controlling the display to display the second graphical user interface are merely describing a duplication of parts. The prior art combination (Ferries in view of Slowe further in view of Dupray) teaches the elements of real estate properties in terms of the steps for receiving real estate property information, determining objective amenity score for properties based on value of the integrated function, generating an interface display, and controlling the display to display to the user interface. The first and second residential property claim limitations are merely describing the same steps within the real estate system. The mere distinction between a first and second property within a real estate system is not an unexpected result as the combination of prior art elements provides multiple properties being scored for an amenity and presented based on the score that the first and second are merely providing a duplication of parts within the system. Refer to MPEP 2144.04.
Regarding claim 21, The combination of Ferries in view of Slowe teaches all the limitations of claim 17. 
Ferries further discloses: the non-transitory computer readable medium of claim 17, the set 10Application No. 14/677,314Docket No.: 880417-0146-US00Amendment dated May 19, 2020of operations further comprising: receiving information indicative of a set of properties in the geographic area; [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes receiving an identification of a city including a plurality of neighborhoods, receiving a listing of homes located in the city, and parsing the listings into subsets of listings, each subset associated with one neighborhood. (Ferries, c2:29–43)]
for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the one or more amenity types at a location of the respective property; [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43)]
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties; [The method further includes computing a current feature vector associated with a current home of the user, comparing the current feature vector with the neighborhood feature vectors for each neighborhood, ranking the neighborhoods using the comparison, and providing the user with the ranking. (Ferries, c2:29–43)]
dynamically updating the overall score function according to the prioritization of the one or more amenity types, dynamically determining updated objective amenity scores for each of the properties in the set based on the updated overall score function, and [One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. (Ferries, c15:39–43)]
dynamically re-sorting the list of the set of properties according to the updated objective amenity scores, wherein the graphical user interface further includes the list of the set of properties. [in FIG. 1, user data is received as an input and neighborhood rankings are provided as an output in an embodiment of the present invention. Referring to FIG. 1, the feature vector system 110 includes a data processor 112 operable to compute and adjust feature vectors (Ferries, c7:8–12); Information used by the comparison/ranking engine 250 may be provided by the user using the user input module 240 or may be provided as a result of feature vector analysis performed by the feature vector engine 210. . . . Embodiments of the present invention utilize feature vectors to characterize homes, neighborhoods, geographic areas, cities, or demographics in different areas. Utilizing feature vectors, which can adjust based on user input or by other techniques, any number of characteristics associated with these entities can be compared to each other and ranked with respect to each other. In addition, since characteristics associated with these entities can be weighted according to their importance to the user, the search results will better reflect the preference of the user (i.e., as the user preferences are updated, the ranked search results will be updated). (Ferries, c8:30–59)]
Slowe further teaches:
dynamically providing the first set of user options as part of the graphical user interface; and; in response to a selection of an additional amenity type or deselection of a previously selected amenity type via the graphical user interface: [A point of interest filter setting 706 may be used to select a type of point of interest to filter the search results. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0056–57)]
wherein the graphical user interface further include the list of the set of properties. [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the amenity sliders selecting weights for characteristics the user has interest in as disclosed by the above combination of Ferries in view of Slowe, to include a point of interest filter comprising selections settings as further taught by Slowe. This modification would be advantageous where, as discussed in Ferries, the user is moving to a completely different type of city (e.g., from a small town to New York City) and the analysis applied to the user’s current neighborhood might not be useful in determining a type of neighborhood in the desired city (Ferries, c12:37–41) and it is more efficient to simply deselect amenities more likely to be found in a small town (e.g., a town hall) and select amenities more likely to be found in a large city (e.g., night clubs, stadiums, public transportation).
Regarding claim 22, The combination of Ferries in view of Slowe teaches all the limitations of claim 17. Ferries further discloses: the non-transitory computer readable medium of claim 17, wherein the set of operations further comprising: determining a set of properties in the geographic area; [According to yet another embodiment, a method provides a user with a neighborhood ranking. The method includes receiving an identification of a city including a plurality of neighborhoods, receiving a listing of homes located in the city, and parsing the listings into subsets of listings, each subset associated with one neighborhood. (Ferries, c2:29–43)]
for each of the properties in the set, determining an objective amenity score based on a value of the integrated function for the one or more amenity types at a location of the respective property; [The method also includes computing, using a processor, a feature vector for the homes in each subset of listings, and for each neighborhood, forming a neighborhood feature vector by combining the feature vectors for the homes in each subset of listings. (Ferries, c2:29–43)]
generating a list of the set of properties, the list of the set of properties being sorted according to respective objective amenity scores of properties in the set of properties; [The method further includes computing a current feature vector associated with a current home of the user, comparing the current feature vector with the neighborhood feature vectors for each neighborhood, ranking the neighborhoods using the comparison, and providing the user with the ranking. (Ferries, c2:29–43)]
dynamically providing the second set of user options as part of the graphical user interface to change prioritization of the one or more amenity types that are selected; and Reply to Office Action dated February 19, 2020in response to the change in the prioritization of the one or more amenity types via the graphical user interface: [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like) (Ferries c12:28–37)]
dynamically updating the overall score function according to the change in the prioritization of the one or more amenity types, dynamically determining updated objective amenity scores for each property in the set of properties based on the updated overall score function, and [One of ordinary skill in the art would recognize many variations, modifications, and alternatives. As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. (Ferries, c15:39–43)]
dynamically re-sorting the list of the set of properties according to the updated objective amenity scores, [in FIG. 1, user data is received as an input and neighborhood rankings are provided as an output in an embodiment of the present invention. Referring to FIG. 1, the feature vector system 110 includes a data processor 112 operable to compute and adjust feature vectors (Ferries, c7:8–12); Information used by the comparison/ranking engine 250 may be provided by the user using the user input module 240 or may be provided as a result of feature vector analysis performed by the feature vector engine 210.. . . Embodiments of the present invention utilize feature vectors to characterize homes, neighborhoods, geographic areas, cities, or demographics in different areas. Utilizing feature vectors, which can adjust based on user input or by other techniques, any number of characteristics associated with these entities can be compared to each other and ranked with respect to each other. In addition, since characteristics associated with these entities can be weighted according to their importance to the user, the search results will better reflect the preference of the user (i.e., as the user preferences are updated, the ranked search results will be updated). (Ferries, c8:30–59)]
Slowe further teaches: 
wherein the graphical user interface further includes the list of the set of properties. [a list of hotels sorted by the concentration of points of interest is displayed to the traveler in the user interface of the client computer system 104. In these embodiments, the list of hotels may be displayed concurrently with the geographic map (e.g., in a side bar, etc.) or in lieu of the geographic map. (Slowe 0053)].
Claims 10–12 and 18–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of FERRIES in view of SLOWE, as applied to claims 8 and 17 above, further in view of BISHOP (US Patent Application Publication 2009/0012803).
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Ferries further discloses: The non-transitory computer readable medium of claim 8, the set of operations further comprising: 
defining a [. . .] covering the geographic area; determining an objective amenity score for each tile of the [. . .] based on respective values of the overall score function for the tiles, [the present invention can apply customer segmentation approaches to neighborhood segmentation. Neighborhood segments (i.e., tiles) can be defined based on characteristics of the people in the neighborhood. Neighborhoods in the user’s city of interest can be divided into different segments using a suitable segmentation technique. For example, the neighborhood segmentation process can include dividing the entire city based on characteristics of people living in each neighborhood segment (e.g., income, age, family status, or the like). Once neighborhood segments are defined, a correlation between a person’s segment and the neighborhood segment can be used in suggesting neighborhoods of interest. (Ferries, c9:63–c10:7)]
the respective values being indicative of locational [. . .] of instances of the at least two amenity types in the geographic area relative to the tiles; and [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more objective amenity scores of the overall score function for one or more tiles [. . .] that are in the portion of the geographic area, [a user can geo-fence geographic areas of interest to the user. For example, the user’s computing device can display a map of a city or a metropolitan area that the user is interested or display a map of an area that the user is currently geo-located by the user’s mobile computing device. On a display screen, the user can draw freehand a boundary around geographical areas with features that the user like with a pointing device. A boundary geo-fenced by the user can be regarded as a neighborhood for the purpose of computing a feature vector for the geographic area, even if it includes a geographic area larger than what is typically regarded as a conventional neighborhood. In some embodiments, the user can geo-fence around non-contiguous areas on the map and define them as a single neighborhood to compute a feature vector associated with a neighborhood geo-fenced by the user. (Ferries, c10:40–57)]
As discussed with respect to claims 1 and 8, Slowe teaches:
the respective values being indicative of locational densities of instances of the selected amenity type in the geographic area relative to the tiles; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
wherein the graphical user interface further includes the map image. [FIG. 4 is a flowchart of operations in a method of displaying data for hotels and heat maps on a geographic map in a user interface of a client computer system, according to some example embodiments. (Slowe 0008); FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results, according to some example embodiments. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. FIG. 9 is a screenshot illustrating clusters of hotels at a first zoom level, according to some example embodiments. FIG.10 is a screenshot illustrating clusters of hotels at a second zoom level, according to some example embodiments. FIG. 11 is a screenshot illustrating a result of a contextual zoom-out operation, according to some example embodiments. (Slowe 0011–15)]
Thus, the combination of Ferries in view of Slowe discloses both 1) dividing a geographic area into segments, 2) using polygons to geographically bound areas of interest to the user, and 3) including a map image indicative of the locations and density of amenities in the user interface. Slowe discloses that its density or concentration functions are based on analyzing map tiles containing locations of interest to the user (e.g., Slowe 0027). The only difference between the claimed invention and the above combination is the express geometrical property that the divisions of the geographic area or tiles are tessellations. The Examiner asserts that the exact nature of the geometric segments into which the area of interest is divided, either by segmentation or user selection, does not change or impact the scope of the claimed invention because the above combination performs its analysis and feature vector determination from the bounded geographic area or specific location (e.g., a house) independent of the exact geometric shape of that area or property. 
However, the combination of Ferries in view of Slowe does not expressly disclose defining a tessellation covering the geographic area; determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, and generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. 
Nonetheless, Bishop — which like the present invention is directed to a system and method for providing analysis on geocoded objects to determine location criteria and proximity values — specifically teaches:
defining a tessellation covering the geographic area; [The Actual Land Use Map 1600 can be generated by a computer or by hand, and the result can be displayed on a computer visual interface 162 or in a printout paper map. One exemplary embodiment of the Actual Land Use Map 1600 is to use this business data/color system in a commercial real estate context to create an actual land use map 1600 by defining the categories as retail, industrial, distressed, and office 1602. Referring now to FIG. 17A, a method 1700 for creating this map 1600 will now be described in general, with additional detail following below and in FIG. 17B. A commercial land use type is assigned to each business in a database 1701. A selected area of the map 1702 is divided into incremental shaped areas 1703 (Bishop 0087–88, referring to FIG. 17 in which a map is illustrated as divided into tessellated, orthogonal quadrilaterals)]
determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, . . . [A spatial query 1704 returns the businesses located within each incremental area 1705. Another query 1706 determines the predominant use in each incremental area based off of the size of the businesses and/or how many businesses of each land use type are located within the incremental area. (Bishop 0088)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]
Thus, the combination of Ferries in view of Slowe shows it was known in the art at the time of the invention to use computer generated neighborhood segments or user-drawn polygons on a geographic area to delineate analytical tiles upon which the feature vectors are determined. Bishop shows it was known that a land use map can be divided into incremental shape areas by computer or by hand, which is similar to Ferries. The incremental shape areas in Bishop are used in a similar manner to the polygons or segment tiles in Ferries, and Slowe suggests that its own polygonal tiles are arranged in a manner similar to the grid in Bishop based on the description of applying a feature search process to a tile and then repeating it by “[p]rocessing points of interest in the eight neighboring map tiles” (Slowe 0038). As such, one of skill would have been able to apply the analytical steps of the combination of Ferries in view of Slow to the incremental shape areas in the map of Bishop using the same techniques taught in the combination above. In other words, one of skill would have expected the above combination to operate predictably even when the particular tessellated incremental shapes of Bishop are used to subdivide the geography. More specifically, the feature of Ferries in which the areas are based on user-drawn polygons shows that the combination of Ferries in view of Slowe would have operated predictably when applied to the incremental shapes of Bishop, because if Ferries is flexible enough to handle potentially random polygon shapes drawn by users, it would be expected to be able to also handle tessellated regular polygons, as taught by Bishop. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the geographic area divisions based on neighborhood segments or user-drawn polygons disclosed by the combination of Ferries in view of Slowe so they are tessellated polygon tiles, as disclosed by Bishop, because this combination of Ferries in view of Slowe in view of Bishop is merely a combination of prior art elements according to known methods to yield predictable results.
Regarding claim 11, the combination teaches the above-enclosed limitations; 
Slowe further teaches: The non-transitory computer readable medium of claim 10, wherein the map image includes information indicating the objective amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area.  [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. (Slowe 0057)]
Additionally, and alternatively, Bishop further teaches:
wherein the map image includes information indicating the amenity score of the one or more tiles of the tessellation that is in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]
Regarding claim 12, the combination teaches the above-enclosed limitations; 
Slowe further teaches: The non-transitory computer readable medium of claim 10, wherein the one or more objective amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and wherein the map image is colored based on the color coding and on the one or more objective amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
Additionally, and alternatively, Bishop further teaches:
wherein the one or more amenity scores of the one or more tiles of the tessellation correspond to colors according to a color coding, and wherein the map image is colored based on the color coding and on the one or more amenity scores of the one or more tiles of the tessellation that are in the portion of the geographic area. [color coding can use statistical methods such as standard deviation to assign colors to the cells. (Bishop 0058); The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)] 
Regarding claim 18, the combination teaches the above-enclosed limitations; 
Ferries further discloses: The non-transitory computer readable medium of claim 17, the set of operations further comprising: 
defining a [. . .] covering the geographic area; determining an objective amenity score for each tile of the [. . .] based on respective values of the integrated function for the tiles, [the present invention can apply customer segmentation approaches to neighborhood segmentation. Neighborhood segments (i.e., tiles) can be defined based on characteristics of the people in the neighborhood. Neighborhoods in the user’s city of interest can be divided into different segments using a suitable segmentation technique. For example, the neighborhood segmentation process can include dividing the entire city based on characteristics of people living in each neighborhood segment (e.g., income, age, family status, or the like). Once neighborhood segments are defined, a correlation between a person’s segment and the neighborhood segment can be used in suggesting neighborhoods of interest. (Ferries, c9:63–c10:7)]
the respective values being indicative of locational [. . .] of instances of the one or more amenity types in the geographic area relative to the tiles; and [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars (i.e., select amenities) to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–35); a N-dimensional vector (also referred to as a feature vector) is computed that characterizes the user, the user’s current home and/or the user’s current neighborhood based on the schools, the proximity to the highway, the parks close to the neighborhood, median income, number of children, and the like. Vectors can be created for neighborhoods or for individual houses. (Ferries, c14:28–34); The characteristics associated with the current neighborhood can also include characteristics associated with homes in the neighborhood, such as average value, square footage, and the like. Moreover, the characteristics associated with the current neighborhood can additionally include characteristics associated with neighborhood features, for example, number of trees per acre, proximity to a body of water, and the like. (Ferries, c18:44–51); Certain characteristics of the current neighborhood (e.g., crime rate, school ranking, commute distance to work) may be more important to the user than other characteristics (e.g., a number of parks, distance to shopping centers, and the like) (Ferries, c19:45–49)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more objective amenity scores of the overall score function for one or more tiles [. . .] that are in the portion of the geographic area, [a user can geo-fence geographic areas of interest to the user. For example, the user’s computing device can display a map of a city or a metropolitan area that the user is interested or display a map of an area that the user is currently geo-located by the user’s mobile computing device. On a display screen, the user can draw freehand a boundary around geographical areas with features that the user like with a pointing device. A boundary geo-fenced by the user can be regarded as a neighborhood for the purpose of computing a feature vector for the geographic area, even if it includes a geographic area larger than what is typically regarded as a conventional neighborhood. In some embodiments, the user can geo-fence around non-contiguous areas on the map and define them as a single neighborhood to compute a feature vector associated with a neighborhood geo-fenced by the user. (Ferries, c10:40–57)]
As discussed with respect to claims 1 and 8, Slowe teaches:
the respective values being indicative of locational densities of instances of the selected amenity type in the geographic area relative to the tiles; [FIG. 3 is a flowchart of operations and a method of generating a heat map (e.g., operation 208) corresponding to a concentration of points of interest, according to some example embodiments. As used herein, a “heat map” is a graphical representation (e.g., an image or group of images) that indicates one or more densities or concentrations of objects (e.g., points of interest). A “density” or “concentration” of objects herein refers to a number of such objects within a geographic area or region (e.g., a map tile of a geographic map). For example, a heat map that indicates a concentration of multiple points of interest may be a graphical representation of a geographic map (e.g., a two-dimensional aerial view of a city) in which a particular portion of the geographic map (e.g., showing a neighborhood within the city) is depicted as having many points of interests located therein. Accordingly, a heat map may be indicative of a concentration of points of interest. (Slowe 0036); FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)]
wherein the graphical user interface further includes the map image. [FIG. 4 is a flowchart of operations in a method of displaying data for hotels and heat maps on a geographic map in a user interface of a client computer system, according to some example embodiments. (Slowe 0008); FIG. 7 is a screenshot illustrating a user interface for presenting one or more hotel search results, according to some example embodiments. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. FIG. 9 is a screenshot illustrating clusters of hotels at a first zoom level, according to some example embodiments. FIG.10 is a screenshot illustrating clusters of hotels at a second zoom level, according to some example embodiments. FIG. 11 is a screenshot illustrating a result of a contextual zoom-out operation, according to some example embodiments. (Slowe 0011–15)]
Thus, the combination of Ferries in view of Slowe discloses both 1) dividing a geographic area into segments, 2) using polygons to geographically bound areas of interest to the user, and 3) including a map image indicative of the locations and density of amenities in the user interface. Slowe discloses that its density or concentration functions are based on analyzing map tiles containing locations of interest to the user (e.g., Slowe 0027). The only difference between the claimed invention and the above combination is the express geometrical property that the divisions of the geographic area or tiles are tessellations. The Examiner asserts that the exact nature of the geometric segments into which the area of interest is divided, either by segmentation or user selection, does not change or impact the scope of the claimed invention because the above combination performs its analysis and feature vector determination from the bounded geographic area or specific location (e.g., a house) independent of the exact geometric shape of that area or property. 
However, the combination of Ferries in view of Slowe does not expressly disclose defining a tessellation covering the geographic area; determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, and generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. 
Nonetheless, Bishop — which like the present invention is directed to a system and method for providing analysis on geocoded objects to determine location criteria and proximity values — specifically teaches:
defining a tessellation covering the geographic area; [The Actual Land Use Map 1600 can be generated by a computer or by hand, and the result can be displayed on a computer visual interface 162 or in a printout paper map. One exemplary embodiment of the Actual Land Use Map 1600 is to use this business data/color system in a commercial real estate context to create an actual land use map 1600 by defining the categories as retail, industrial, distressed, and office 1602. Referring now to FIG. 17A, a method 1700 for creating this map 1600 will now be described in general, with additional detail following below and in FIG. 17B. A commercial land use type is assigned to each business in a database 1701. A selected area of the map 1702 is divided into incremental shaped areas 1703 (Bishop 0087–88, referring to FIG. 17 in which a map is illustrated as divided into tessellated, orthogonal quadrilaterals)]
determining an amenity score for each tile of the tessellation based on respective values of the integrated function for the tiles, . . . [A spatial query 1704 returns the businesses located within each incremental area 1705. Another query 1706 determines the predominant use in each incremental area based off of the size of the businesses and/or how many businesses of each land use type are located within the incremental area. (Bishop 0088)]
generating a map image that corresponds to at least a portion of the geographic area and that has an appearance that is based on one or more amenity scores of one or more tiles of the tessellation that are in the portion of the geographic area. [The application 156 then colors 1707 each incremental area on the map based on the predominant use 1706 in that incremental area. The shade of the color indicates how strong the use is in the specified area 1602. For example, an incremental area with 10 office buildings will be shaded dark blue, whereas an incremental area with 1 office building will be shaded light blue. (Bishop 0088)]
Thus, the combination of Ferries in view of Slowe shows it was known in the art at the time of the invention to use computer generated neighborhood segments or user-drawn polygons on a geographic area to delineate analytical tiles upon which the feature vectors are determined. Bishop shows it was known that a land use map can be divided into incremental shape areas by computer or by hand, which is similar to Ferries. The incremental shape areas in Bishop are used in a similar manner to the polygons or segment tiles in Ferries, and Slowe suggests that its own polygonal tiles are arranged in a manner similar to the grid in Bishop based on the description of applying a feature search process to a tile and then repeating it by “[p]rocessing points of interest in the eight neighboring map tiles” (Slowe 0038). As such, one of skill would have been able to apply the analytical steps of the combination of Ferries in view of Slow to the incremental shape areas in the map of Bishop using the same techniques taught in the combination above. In other words, one of skill would have expected the above combination to operate predictably even when the particular tessellated incremental shapes of Bishop are used to subdivide the geography. More specifically, the feature of Ferries in which the areas are based on user-drawn polygons shows that the combination of Ferries in view of Slowe would have operated predictably when applied to the incremental shapes of Bishop, because if Ferries is flexible enough to handle potentially random polygon shapes drawn by users, it would be expected to be able to also handle tessellated regular polygons, as taught by Bishop. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the geographic area divisions based on neighborhood segments or user-drawn polygons disclosed by the combination of Ferries in view of Slowe so they are tessellated polygon tiles, as disclosed by Bishop, because this combination of Ferries in view of Slowe in view of Bishop is merely a combination of prior art elements according to known methods to yield predictable results.
Regarding claim 19, the combination teaches the above limitations of claim 18;
Slowe further teaches: The non-transitory computer readable medium of claim 18, the set of operations further comprising: dynamically providing the first set of user options as part of the graphical user interface; in response to a selection of an additional amenity type or a deselection of a previously selected amenity type via the graphical user interface, dynamically updating the overall score function according to any prioritizations selected by a user for the one or more amenity types; and dynamically adjusting the map image to reflect the updated overall score function. [A point of interest filter setting 706 may be used to select a type of point of interest to filter the search results. FIG. 8 is a screenshot illustrating a heat map superimposed on a geographic map, according to some example embodiments. As shown, the heat map includes contour lines 802, a color gradient, or both, to indicate the concentration (e.g., density) of points of interest. A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0056–57)]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify the amenity sliders selecting weights for characteristics the user has interest in as disclosed by the combination of Ferries in view of Slowe in view of Bishop, to include a point of interest filter comprising selections settings as taught by Slowe. This modification would be advantageous where, as discussed in Ferries, the user is moving to a completely different type of city (e.g., from a small town to New York City) and the analysis applied to the user’s current neighborhood might not be useful in determining a type of neighborhood in the desired city (Ferries, c12:37–41) and it is more efficient to simply deselect amenities more likely to be found in a small town (e.g., a town hall) and select amenities more likely to be found in a large city (e.g., night clubs, stadiums, public transportation).
Regarding claim 20, The combination of Ferries in view of Slowe in view of Bishop teaches all the limitations of claim 18. 
Ferries further discloses: the non-transitory computer readable medium of claim 18, the set of operations further comprising: dynamically providing the second set of user options as part of the graphical user interface; [As an example, a set of slider bars could be pre-populated with default values based on the user’s current neighborhood. The user could then modify the slider bars to provide preference information (e.g., number of parks, quality of schools, access to the highway, access to the airport, and the like). (Ferries, c12:32–37)]
in response to a change in a prioritization of any of the one or more amenity types via the graphical user interface, dynamically updating the overall score function to reflect the change in the prioritization of the any of the one or more amenity types; and dynamically adjusting the map image to reflect the updated overall score function. [As the weights on the various characteristics are changed, the reference feature vector changes in response, modifying the distance metrics for other vectors compared to the reference feature vector. The distance metric will relate to the distance in vector space from the reference feature vector, for example, neighborhoods within 5% of the reference feature vector. (Ferries, c15:23:46)]
Additionally, and alternatively, Slowe further teaches: 
in response to a change in a prioritization of any of the one or more amenity types via the graphical user interface, dynamically updating the overall score function to reflect the change in the prioritization of the any of the one or more amenity types; and dynamically adjusting the map image to reflect the updated overall score function [A traveler may select a point of interest filter setting 804 to change the heat map that is displayed. For example, the point of interest filter setting 804 may be changed to display the concentration of shopping establishments. (Slowe 0057)].
Claim 25 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of FERRIES in view of SLOWE, as applied to claims 8 and 17 above, further in view of Brock Sr. [2002/0035535] and Cody et al [2009/0299813].
Regarding claim 25, the combination teaches the above-enclosed limitations; 
Slowe further teaches wherein the portion of available amenities in the geographic area is a group consisting of: all schools in the geographic area, all retail stores in the geographic area, all parks in the geographic area, all service providers in the geographic area (Paragraphs [26-32]; Slowe teaches that the map and features for selecting and determining the heat map and feature vector (as shown in combination) includes data from all hotels (interpreted as service providers) in a geographic area. Further, Slowe teaches that the system can provide all data related to points of interest which would be obvious, in combination, to include the amenities listed and disclosed by Ferries [C5:30 to C10:32 and C14:20 to C16:47]: schools, shopping (interpreted as retail), parks, banks, and other amenities.),
the combination teaches the above amenities within the feature vector to using the amenities in the geographic area, however, the combination does not specifically disclose restaurants, bars, grocery stores, public transit locations, trails, and natural features;
Brock Sr teaches (Fig 6 and paragraphs [38-40 and 60-64] all public transit locations in the geographic area, all trails in the geographic area, all natural features in the geographic area, wherein the natural features include ravines, streams, wooded areas, and green spaces (interpreted through the mountains, parks, jogging and biking trails, and golf courses). It would be obvious to combine the obvious variants as one of ordinary skill would recognize that Brock Sr teaches a similar real estate system (not only within the real estate are but teaching a similar scoring system based on a property’s location and proximity to various amenities and other features) that would be obvious to combine within Ferries in view of Slowe in terms of having additional amenities within the feature vector system to provide additional options for a user to select things that someone may like near a property to provide a better search and vector score. This interpretation and combination is based on the originally filed specification [31] that describes and discloses the amenity features. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the amenity scoring system that includes different amenities of the combination the ability to have additional amenities that include all public transit locations in the geographic area, all trails in the geographic area, all natural features in the geographic area, wherein the natural features include ravines, streams, wooded areas, and green spaces as taught by Brock since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the additional amenities provided for selection allow for greater scoring system to find the best possible potential real estate property. 
The combination teaches the above-enclosed limitations regarding different amenities within a real estate transaction scoring system, however, the combination does not specifically teach restaurants, bars, and grocery stores; 
Cody teaches (paragraph [29]) all restaurants in the geographic area, all bars in the geographic area, and all grocery stores in the geographic area. It would be obvious to combine the obvious variants of the amenities within respect to restaurants, grocery stores, and bars as Cody teaches not only a similar real estate system, but within the combination Cody teaches a similar scoring method that applies a score based on proximity to various amenity features similar to the combination of the feature vectors that would be obvious to combine within Ferries in view of Slowe in terms of having additional amenities within the feature vector system to provide additional options for a user to select things that someone may like near a property to provide a better search and vector score. This interpretation and combination is based on the originally filed specification [31] that describes and discloses the amenity features.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the feature vector based on amenities to a real estate property of the combination to include the amenities described and discussed to include the amenities of bars, grocery stores, and restaurants as taught by Cody since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination as predictable as the additional amenities provided for selection allow for greater scoring system to find the best possible potential real estate property.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ubalde et al [2008/0140628] (GIS heat map that is based on property information including amenities);
Nish [2013/0117072] (heat map real estate information system based on user requirements and amenities);
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose telephone number is (571)272-5687. The examiner can normally be reached M-F 730am - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689